UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2007 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 0-19049 FORTUNE INDUSTRIES, INC. (Exact name of Registrant as specified in its charter) INDIANA 20-2803889 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification Number) 6402 Corporate Drive 46278 Indianapolis, IN (Zip Code) (Address of principal executive offices) (317) 532-1374 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x As of July 16, 2007, 10,822,607 shares of the Company’s $0.10 per share par value common stock were outstanding. FORTUNE INDUSTRIES, INC. FORM 10-Q For The Quarterly Period Ended May 31, 2007 INDEX Page PARTI.Financial Information ITEM 1.Financial Statements Consolidated Balance Sheets as of May 31, 2007 (unaudited) and August 31, 2006 3 Consolidated Statements of Operations for the three and nine month periods ended May 31, 2007 and 2006 (unaudited) 5 Consolidated Statement of Changes in Shareholders’ Equity for the nine month period ended May 31, 2007 (unaudited) 6 Consolidated Statements of Cash Flows for the nine month periods ended May 31, 2007 and 2006 (unaudited) 7 Notes to the Consolidated Financial Statements 9 ITEM 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 29 ITEM 3.Quantitative and Qualitative Disclosures About Market Risk 39 ITEM 4.Controls and Procedures 39 PART II.Other Information ITEM 1.Legal Proceedings 40 ITEM 1A. Risk Factors 40 ITEM 2.Unregistered Sales of Equity Securities and Use of Proceeds 40 ITEM 3.Defaults Upon Senior Securities 40 ITEM 4.Submission of Matters to a Vote of Security Holders 40 ITEM 5.Other Information 40 ITEM 6.Exhibits 40 Signatures 41 2 Index PART 1 - FINANCIAL INFORMATION Item 1. Financial Statements. FORTUNE INDUSTRIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (DOLLARS IN THOUSANDS) May 31, 2007 (Unaudited) August 31, 2006 (Audited) ASSETS CURRENT ASSETS Cash and equivalents $ 9,085 $ 3,632 Restricted cash 4,612 3,462 Marketable equity securities (Note 3) 1,594 1,281 Accounts receivable, net (Note 4) 19,218 25,731 Costs and estimated earnings in excess of billingson uncompleted contracts (Note 5) 2,335 4,500 Inventory, net 6,855 6,761 Deferred tax asset (Note 9) 1,535 1,535 Prepaid expenses and other current assets 1,579 1,922 Total Current Assets 46,813 48,824 OTHER ASSETS Property, plant & equipment, net (Note 6) 12,465 6,323 Long-term accounts receivable (Note 4) 872 1,276 Goodwill (Note 7) 18,596 11,984 Other intangible assets, net (Note 7) 7,751 4,299 Other long-term assets 1,129 1,579 Total Other Assets 40,813 25,461 TOTAL ASSETS $ 87,626 $ 74,285 See Accompanying Notes to Unaudited Interim Consolidated Financial Statements 3 Index FORTUNE INDUSTRIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (CONTINUED) (DOLLARS IN THOUSANDS) May 31, 2007 (Unaudited) August 31, 2006 (Audited) LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Current maturities of long-term debt (Note 8) $ 2,252 $ 2,124 Current maturities of convertible term note (Note 8) 1,818 1,364 Variable interest entity line of credit (Note 8) 2,200 - Variable interest entity current maturities of long-term debt (Note 8) 504 - Accounts payable 6,112 9,324 Health and workers' compensation reserves 6,450 3,363 Accrued expenses 8,611 5,449 Billings in excess of costs and estimated earnings on uncompleted contracts (Note 5) 1,753 1,968 Other current liabilities 2,921 1,849 Total Current Liabilities 32,621 25,441 LONG-TERM LIABILITIES Line of credit (Note 8) 12,931 3,330 Long-term debt, less current maturities (Note 8) 16,935 18,213 Convertible term note (Note 8) 4,086 6,136 Variable interest entity long-term debt, less current maturities (Note 8) 4,684 - Other long-term liabilities 215 215 Total Long-Term Liabilities 38,851 27,894 Total Liabilities 71,472 53,335 MINORITY INTEREST IN VARIABLE INTEREST ENTITY 840 - SHAREHOLDERS' EQUITY Common stock, $0.10 par value; 150,000,000 authorized;10,822,607 and 10,522,722 issued and outstanding atMay 31, 2007 and August 31, 2006, respectively 1,142 1,053 Preferred stock, $0.10 par value; 1,000,000 authorized;66,180 issued and outstanding at May 31, 2007and August 31, 2006 6,618 6,618 Additional paid-in capital and warrants outstanding 20,212 17,633 Accumulated deficit (12,902 ) (4,518 ) Accumulated other comprehensive income 244 164 Total Shareholders' Equity 15,314 20,950 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 87,626 $ 74,285 See Accompanying Notes to Unaudited Interim Consolidated Financial Statements 4 Index FORTUNE INDUSTRIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (DOLLARS IN THOUSANDS, EXCEPT PER SHARE DATA) (UNAUDITED) Three Month Period Ended Nine Month Period Ended May 31, 2007 May 31, 2006 May 31, 2007 May 31, 2006 REVENUES Service revenues $ 24,727 $ 13,558 $ 55,372 $ 41,979 Product revenues 17,559 25,910 59,837 67,288 TOTAL REVENUES 42,286 39,468 115,209 109,267 COST OF REVENUES Service cost of revenues 20,341 10,794 44,629 30,927 Product cost of revenues 13,916 21,104 49,248 55,998 TOTAL COST OF REVENUES 34,257 31,898 93,877 86,925 GROSS PROFIT 8,029 7,570 21,332 22,342 OPERATING EXPENSES Selling, general and administrative expenses 7,702 6,182 21,815 17,721 Depreciation and amortization 613 596 2,415 1,620 Impairment (Note 1) - - 2,027 - Total Operating Expenses 8,315 6,778 26,257 19,341 OPERATING INCOME (LOSS) (286 ) 792 (4,925 ) 3,001 OTHER INCOME (EXPENSE) Interest income 115 116 302 258 Interest expense (843 ) (649 ) (2,498 ) (1,791 ) Gain (loss) on investments in marketable securities, net (Note 3) (25 ) 3 (8 ) 8 Gain (loss) on disposal of assets 40 - (371 ) - Exchange rate gain 20 15 11 12 Other income 82 13 94 69 Total Other Income (Expense) (611 ) (502 ) (2,470 ) (1,444 ) INCOME (LOSS) BEFORE MINORITY INTEREST INVARIABLE INTEREST ENTITY (897 ) 290 (7,395 ) 1,557 Minority Interest in Variable Interest Entity (Note 12) 309 - 473 - INCOME (LOSS) BEFORE PROVISION FOR INCOME TAXES (1,206 ) 290 (7,868 ) 1,557 Provision for income taxes (Note 9) 25 23 144 44 NET INCOME (LOSS) (1,231 ) 267 (8,012 ) 1,513 Preferred stock dividends 124 124 372 207 NET INCOME (LOSS) AVAILABLE TO COMMON SHAREHOLDERS $ (1,355 ) $ 143 $ (8,384 ) $ 1,306 BASIC INCOME (LOSS) PER COMMON SHARE $ (0.12 ) $ 0.01 $ (0.78 ) $ 0.12 Basic weighted average shares outstanding 11,417,748 10,549,953 10,810,765 10,556,546 DILUTED INCOME (LOSS) PER COMMON SHARE $ (0.10 ) $ 0.01 $ (0.67 ) $ 0.11 Diluted weighted average shares outstanding 13,221,883 12,218,422 12,463,326 11,725,290 See Accompanying Notes to Unaudited Interim Consolidated Financial Statements 5 Index FORTUNE INDUSTRIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY (DOLLARS IN THOUSANDS) (UNAUDITED) Common Stock Preferred Stock Additional Paid-in Capital and Warrants Outstanding Accumulated Deficit Accumulated Other Comprehensive Income Total Shareholders'Equity Comprehensive Income BALANCE AT AUGUST 31, 2006 $ 1,053 $ 6,618 $ 17,633 $ (4,518 ) $ 164 $ 20,950 Net income (loss) - - - (8,012 ) - (8,012 ) (8,012 ) Issuance of 883,026 shares of commonstock for acquisitions 88 - 2,531 - - 2,619 $ - Issuance of 10,000 shares of commonstock for compensation 1 - 48 - - 49 $ - Preferred Stock Dividends - - - (372 ) - (372 ) - Foreign currency translation adjustments, net of tax - 49 49 49 Unrealized gains on investments, net of tax - 23 23 23 Reclassification adjustments for realizedgains & losses included in net income,net of tax - 8 8 8 Total comprehensive income (loss) - $ (7,932 ) BALANCE AT MAY 31, 2007 $ 1,142 $ 6,618 $ 20,212 $ (12,902 ) $ 244 $ 15,314 See Accompanying Notes to Unaudited Interim Consolidated Financial Statements 6 Index FORTUNE INDUSTRIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (DOLLARS IN THOUSANDS) (UNAUDITED) Nine Month Period Ended May 31,2007 May 31,2006 CASH FLOWS FROM OPERATING ACTIVITIES Net Income (Loss) $ (8,012 ) $ 1,513 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization 2,415 1,620 Provision for losses on accounts receivable 342 (120 ) (Gain) loss on sale of investments 8 (8 ) Loss on disposal of assets 506 - Stock based compensation 49 - Impairment on intangible assets 2,027 - Changes in certain operating assets and liabilities: Restricted cash (1,150 ) (138 ) Accounts receivable 7,472 861 Costs and estimated earnings in excess of billings on uncompleted contracts 2,165 (3,462 ) Inventory, net (94 ) 616 Prepaid assets and other current assets 2,779 286 Other long-term assets 435 (274 ) Accounts payable (3,784 ) 1,000 Health and workers' compensation reserves 1,242 (753 ) Accrued expenses and other current liabilities 1,117 (2,337 ) Billings in excess of costs and estimated earnings on uncompleted contracts (215 ) 198 Other long-term liabilities - 15 Net Cash Provided by (Used in) Operating Activities 7,302 (983 ) CASH FLOWS FROM INVESTING ACTIVITIES Capital expenditures (905 ) (2,139 ) Sale (purchase) of marketable securities, net 1,225 (24 ) Acquisition of productive assets and businesses, net of cash received (8,397 ) (262 ) Net Cash Used in Investing Activities (8,077 ) (2,425 ) CASH FLOWS FROM FINANCING ACTIVITIES Net borrowings (payments) under line of credit 9,601 (1,387 ) Payments on long-term debt (1,479 ) (2,089 ) Borrowings (payments) from convertible debentures (1,596 ) 6,808 Dividends on preferred stock (372 ) (207 ) Net Cash Provided by Financing Activities 6,154 3,125 Consolidation of variable interest entity cash 25 - Effect of exchange rate changes on cash 49 66 NET INCREASE (DECREASE) IN CASHAND EQUIVALENTS 5,453 (217 ) CASHAND EQUIVALENTS Beginning of Period 3,632 3,787 End of Period $ 9,085 $ 3,570 See Accompanying Notes to Unaudited Interim Consolidated Financial Statements. 7 Index FORTUNE INDUSTRIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) (DOLLARS IN THOUSANDS) (UNAUDITED) Nine Month Period Ended May 31, 2007 May 31, 2006 SUPPLEMENTAL DISCLOSURES Interest paid $ 1,921 $ 1,679 Income taxes paid $ 134 $ 44 Unrealized net gain (loss) on marketable equity securities $ 23 $ (149 ) Acquisition of Employer Solutions Group, Inc. Fair value of assets acquired $ 11,524 Common stock consideration 2,424 Cash paid $ 9,100 Acquisition of Precision Employee Management, LLC Fair value of assets acquired $ 2,376 Common stock consideration 1,276 Cash paid $ 1,100 Consolidation of Variable Interest Entity Cash $ 25 Available for sale investments 1,515 Prepaid expenses 10 Property, plant and equipment 6,675 Other long-term assets 3 Total Assets $ 8,228 Line of credit $ 2,200 Current maturities of long-term debt 504 Long-term debt 4,684 Minority interest 840 Total Liabilities and Minority Interest $ 8,228 Non-cash investing and financing activities: Issuance of preferred stock for debt extinguishment $ 6,618 Issuance of warrants in connection with loan refinancing 266 $ 6,884 Acquisition of Audio Video Revolution, Inc. Fair value of assets acquired $ 262 Cash paid 262 Liabilities recorded $ - See Accompanying Notes to Unaudited Interim Consolidated Financial Statements. 8 Index FORTUNE INDUSTRIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (DOLLARS IN THOUSANDS UNLESS OTHERWISE INDICATED, EXCEPT PER SHARE DATA) (UNAUDITED) NOTE 1 - NATURE OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation: The financial data presented herein is unaudited and should be read in conjunction with the consolidated financial statements and accompanying notes included in the 2006 Annual Report on Form 10-K filed by Fortune Industries, Inc. (which, together with its subsidiaries unless the context requires otherwise, shall be referred to herein as the “Company”).The accompanying unaudited consolidated financial statements have been prepared by the Company without audit. These unaudited financial statements contain, in the opinion of management, all adjustments (consisting of normal accruals and other recurring adjustments) necessary for a fair presentation of the consolidated financial position, results of operations, and cash flows for the periods presented in conformity with accounting principles generally accepted in the United States. The operating results for the three and nine month periods ended May 31, 2007 are not necessarily indicative of the operating results to be expected for the full fiscal year. Nature of Business: Fortune Industries, Inc. is an Indiana corporation, originally incorporated in Delaware in 1988. The Company provides a variety of services and products for selected market segments, which are classified under five operating segments, Wireless Infrastructure, Business Solutions, Transportation Infrastructure, Ultraviolet Technologies and Electronics Integration. As a holding company of various products and services, the Company has historically invested in businesses that are undervalued, underperforming, or in operations that are poised for significant growth. Management’s strategic focus is to support the revenue and earnings growth of its operations by creating synergies that can be leveraged to enhance the performance of the Company’s entities and by investing capital to fund expansion. Additionally, management continually seeks and evaluates strategic acquisitions that expand core offerings and drive incremental revenue and earnings growth. Principles of Consolidation:The accompanying consolidated financial statements include the accounts of Fortune Industries, Inc. and its wholly-owned subsidiaries, and a variable interest entity (“VIE”), where the Company is deemed to be the primary beneficiary. Nor-Cote International, Inc. (“Nor-Cote”), a wholly-owned subsidiary, contains foreign subsidiaries from the United Kingdom, China and Singapore, which have been eliminated in consolidation at the Nor-Cote subsidiary level. All significant inter-company accounts and transactions of the Company have been eliminated. Foreign Currency Translation:Assets and liabilities of the foreign subsidiaries of Nor-Cote are translated into U.S. dollars at the exchange rate in effect at the end of the period. Revenue and expense accounts are translated at a weighted-average of exchange rates in effect during the year. Translation adjustments that arise from translating the subsidiaries’ financial statements from local currency to U.S. dollars are accumulated and presented, net of tax, as a separate component of shareholders’ equity. Comprehensive Income (Loss):Comprehensive income (loss) refers to the change in an entity’s equity during a period resulting from all transactions and events other than capital contributed by and distributions to the entity’s owners. For the Company, comprehensive income (loss) is equal to net income plus the change in unrealized gains or losses on investments and the change in foreign currency translation adjustments. The Company reports comprehensive income (loss) in the consolidated statement of shareholders’ equity. Estimates:Management uses estimates and assumptions in preparing consolidated financial statements in accordance with accounting principles generally accepted in the United States. Those estimates and assumptions affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities and the reported revenue and expenses. Actual results could vary from the estimates that were used. Significant estimates used in preparing these consolidated financial statements include those assumed in computing profit percentages under the percentage-of-completion revenue recognition method. It is reasonably possible that the significant estimates used will change within the next year. Revenue and Cost Recognition: In the Wireless Infrastructure segment, the Company enters into contracts principally on the basis of competitive bids, the final terms and prices of which are frequently negotiated with the customer. Although the terms of its contracts vary considerably, most are made on a unit price basis in which the Company agrees to do the work for units of work performed. The Company also performs services on a cost-plus or time and materials basis. The Company completes most projects within twelve months. The Company generally recognizes revenue utilizing output measures, such as when services are performed, units are delivered or when contract milestones are reached. The Company’s construction services recognize revenue using the percentage of completion method on contracts in process. Under this method, the portion of the contract price recognized as revenue is based on the ratio of costs incurred to the total estimated cost of the contract. The estimated total cost of a contract is based upon management’s best estimate of the remaining costs that will be required to complete a project. The actual costs required to complete a project and, therefore, the profit eventually realized, could differ materially in the near term. Costs and estimated earnings in excess of billings on uncompleted contracts are shown as a current asset. Billings in excess of costs and estimated earnings on uncompleted contracts are shown as a current liability. Anticipated losses on contracts, if any, are recognized when they become evident. 9 Index Subsidiaries operating in the Wireless Infrastructure segment include Fortune Wireless, Inc. (“Fortune Wireless”), Magtech Services, Inc. (“Magtech”), Cornerstone Wireless Construction Services, Inc. (“Cornerstone Construction”) and James Westbrook & Associates, LLC (“JWA”). In the Business Solutions segment, the Company bills clients under Professional Services Agreements as licensed Professional Employer Organizations (“PEOs”), which includes each worksite employee’s gross wages, plus additional charges for employment related taxes, benefits, workers’ compensation insurance, administrative and record keeping, as well as safety, human resources, and regulatory compliance consultation. Most wages, taxes and insurance coverage are provided under the Company’s federal, state, and local or vendor identification numbers. No identification or recognition is given to the client when these monies are remitted or calculations are reported. Most calculations or amounts the Company owes the government and its employment insurance vendors are based on the experience levels and activity of the Company with no consideration to client detail. The Company bills the client their worksite employees’ gross wages plus an overall service fee that includes components of employment related taxes, employment benefits insurance, and administration of those items. The component of the service fee related to administration varies, in part, according to the size of the client, the amount and frequency of payroll payments and the method of delivery of such payments. The component of the service fee related to health, workers’ compensation and unemployment insurance is based, in part, on the client’s historical claims experience. Charges by the Company are invoiced along with each periodic payroll delivered to the client. The Company’s Business Solutions segment reports revenue in accordance with Emerging Issues Task Force ("EITF") No. 99-19, Reporting Revenue Gross as a Principal versus Net as an Agent. The Company reports revenue on a gross basis, the total amount billed to clients for service fees which includes health and welfare benefit plan fees, workers’ compensation insurance, unemployment insurance fees, and employment-related taxes. The Company reports revenue on a gross basis for such fees because the Company is the primary obligor and deemed to be the principal in these transactions under EITF No. 99-19.The Company reports revenue on a net basis for the amount billed to clients for worksite employee salaries and wages. This accounting policy of reporting revenue net as an agent versus gross as a principal has no effect on gross profit, operating income, or net income. The Company’s Business Solutions segment accounts for their revenue using the accrual method of accounting. Under the accrual method of accounting, revenue is recognized in the period in which the worksite employee performs work. The Company accrues revenue for service fees, health and welfare benefit plan fees, workers’ compensation and unemployment insurance fees relating to work performed by worksite employees but unpaid at the end of each period. The Company accrues unbilled receivables for payroll taxes, service fees, health and welfare benefits plan fees, workers’ compensation and unemployment insurance fees relating to work performed by worksite employees but unpaid at the end of each period. In addition, the related costs of services are accrued as a liability for the same period. Subsequent to the end of each period, such costs are paid and the related service fees are billed. Consistent with their revenue recognition policy, within the Company’s Business Solutions segment, direct costs do not include the payroll cost of its worksite employees. The Company’s direct costs associated with its revenue generating activities are comprised of all other costs related to its worksite employees, such as the employer portion of payroll-related taxes, employee benefit plan premiums and workers’ compensation insurance costs. Business Solutions services are performed by Professional Staff Management, Inc. and its affiliated entities (“PSM”), CSM, Inc. and its affiliated entities (“CSM”), Employer Solutions Group, LLC and its affiliated entities (“ESG”) and Precision Employee Management, LLC and its affiliated entities (“Precision”). In the Transportation Infrastructure segment, the Company recognizes revenue using the percentage of completion method on contracts in process. Under this method, the portion of the contract price recognized as revenue is based on the ratio of costs incurred to the total estimated cost of the contract. The estimated total cost of a contract is based upon management’s best estimate of the remaining costs that will be required to complete a project. The actual costs required to complete a project and, therefore, the profit eventually realized, could differ materially in the near term. Costs and estimated earnings in excess of billings on uncompleted contracts are shown as a current asset. Billings in excess of costs and estimated earnings on uncompleted contracts are shown as a current liability. Anticipated losses on contracts, if any, are recognized when they become evident. 10 Index Transportation Infrastructure products and services are performed by the James H. Drew Corp. and subsidiaries (“JH Drew”). In the Ultraviolet Technologies segment, revenue from the sale of products is recognized according to the terms of the sales arrangement, which is generally upon shipment. Revenue is recognized, net of estimated costs of returns, allowances and sales incentives, title and principal ownership transfers to the customer, which is generally when products are shipped to customers. Products are generally sold on open account under credit terms customary to the geographic region of distribution. Ongoing credit evaluations are performed on customers and the Company does not generally require collateral to secure accounts receivable. Ultraviolet Technologies products are manufactured by Nor-Cote and subsidiaries. In the Electronics Integration segment, revenue from the sale of products within the Company’s commercial electronic sales unit is recognized according to the terms of the sales arrangement, which is generally upon shipment. Revenue is recognized when title and principal ownership transfers to the customer, which is generally when products are shipped to customers. Products are generally sold on open account under credit terms customary to the geographic region of distribution. Ongoing credit evaluations are performed on customers and the Company does not generally require collateral to secure accounts receivable.The Company’s electronic installation unit enters into contracts principally on the basis of competitive bids, the final terms and prices of which are frequently negotiated with the customer. Although the terms of its contracts vary considerably, most are made on a unit price basis in which the Company agrees to do the work for units of work performed. The Company also performs services on a cost-plus or time and materials basis. The Company completes most projects within one month. The Company generally recognizes revenue utilizing output measures, such as when services are performed, units are delivered or when contract milestones are reached. Subsidiaries operating in the Electronics Integration segment include Kingston Sales Corporation (“Kingston”), Commercial Solutions, Inc. (“Commercial Solutions”) and Audio-Video Revolution, Inc. (“AVR”) and its affiliated entities. Revenue is reduced by appropriate allowances, estimated returns, price concessions, and similar adjustments, as applicable. Cash and Equivalents: Cash and equivalents may include money market fund shares, bank time deposits, certificates of deposits, and other instruments with original maturities of three months or less. Restricted Cash: Restricted cash includes certificates of deposits and letters of credit issued as collateral under its health and accident benefit program, its workers compensation program, and certain general insurance coverage related to the Company’s Business Solutions segment. At May 31, 2007, the Company had $4,612 in total restricted cash.Of this, $1,725 is restricted for employer contributions to various health and accident benefit programs established under third party actuarial analysis, $2,645 is restricted for various workers compensation programs in accordance with terms of insurance carrier agreements, and the remainder is restricted for certain standby letters of credits in accordance with various state regulations. Marketable Equity Securities: Marketable equity securities include common stocks classified as available for sale investments in accordance with the provisions of Statement of Financial Accounting Standards (“SFAS”) No. 115, "Accounting for Certain Investments in Debt and Equity Securities." The securities are carried at fair value based on current market quotations. Unrealized holding gains and losses, net of tax, are not included in "net income," but are accounted for as "other comprehensive income" and reflected as a separate component of the change in shareholders’ equity. The cost of securities used to compute realized gains and losses is based on specifically identified securities. The fair value of investment securities is determined by currently available market prices. Dividends on marketable equity securities are recognized in income when declared. Accounts Receivable:Accounts receivable is stated at the amount billable to customers. Accounts receivable are ordinarily due 30-60 days after the issuance of the invoice. The Company provides allowances for estimated doubtful accounts and for returns and sales allowances, based on the Company’s assessment of known delinquent accounts, historical experience, and other currently available evidence of the collectability and the aging of the accounts receivable. Delinquent receivables that are deemed uncollectible are written off based on individual credit evaluation and specific circumstances of the customer. The Company’s policy is not to accrue interest on past due trade receivables. 11 Index Inventories: Inventories are recorded at the lower of cost or market value. Costs are determined primarily under the first-in, first-out method (“FIFO”) method of accounting. Shipping and Handling: Costs incurred for shipping and handling are included in the Company's consolidated financial statements as a component of costs of revenue. Property, Plant, Equipment, and Depreciation: Property, plant and equipment is recorded at cost and include expenditures for new additions and those which substantially increase the useful lives of existing assets. Depreciation is computed principally on the straight-line method over the estimated useful life.Depreciable lives range from 3 to 40 years. Expenditures for normal repairs and maintenance are charged to operations as incurred. The cost of property or equipment retired or otherwise disposed of and the related accumulated depreciation are removed from the accounts in the period of disposal with the resulting gain or loss reflected in earnings or in the cost of the replacement asset. Goodwill and Other Indefinite-Lived Intangible Assets:The Company accounts for goodwill and other indefinite-lived intangible assets under SFAS No. 142, "Goodwill and Other Intangible Assets." Under SFAS No. 142, goodwill and other intangible assets with indeterminate lives are assessed for impairment at least annually and more often as triggering events occur. In making this assessment, management relies on a number of factors including operating results, business plans, economic projections, anticipated future cash flows, and transactions and market place data. There are inherent uncertainties related to these factors and management’s judgment in applying them to the analysis of both goodwill and other intangible assets impairment. Since management’s judgment is involved in performing goodwill and other intangible assets valuation analyses, there is risk that the carrying value of the goodwill and other intangible assets may be overstated or understated. The Company has elected to perform the annual impairment test of recorded goodwill and other indefinite-lived intangible assets as required by SFAS 142 as of the end of fiscal fourth quarter. The results of this annual impairment test indicated that the fair value of each of the reporting units as of August 31, 2006, exceeded the carrying, or book value, including goodwill, and therefore recorded goodwill and other indefinite-lived intangible assets were not subject to impairment.The Company determined that goodwill and certain intangible assets in its Wireless Infrastructure and Electronics Integration Segment were impaired as of February 28, 2007. Triggering events include (but not limited to) a) losses incurred within certain operating units b) downsizing of personnel c) disposal of fixed assets d) closing of regional offices and e) restructuring of management. Long-lived Assets: The Company evaluates the carrying value of long-lived assets, primarily property, plant and equipment and other definite-lived intangible assets, whenever significant events or changes in circumstances indicate the carrying value of these assets may be impaired. If such indicators of impairment are present, the Company determines whether the sum of the estimated undiscounted cash flows attributable to the assets in question is less than their carrying value. If less, the Company recognizes an impairment loss based on the excess of the carrying amount of the assets over their respective fair values. The fair value of the asset then becomes the asset’s new carrying value, which the Company depreciates over the remaining estimated useful life of the asset. Fair value is determined by discounted future cash flows, appraisals or other methods. Fair Value of Financial Instruments: The fair value of financial instruments is estimated using relevant market information and other assumptions. Fair value estimates involve uncertainties and matters of significant judgment regarding interest rates, prepayments, and other factors. Changes in assumptions or market conditions could significantly affect these estimates. The amounts reported in the consolidated balance sheets for cash and equivalents, marketable equity securities, receivables, and payables approximate fair value. Stock-based Compensation: The Company accounts for stock-based compensation under the provisions of SFAS No. 123R.The Company recognizes compensation expense for awards of equity instruments to employees based on the grant-date fair value of those awards. Income per Common Share: Income per common share has been computed in accordance with SFAS No. 128, "Earnings per Share." Under SFAS 128, basic income per common share is computed based on net income applicable to common stock divided by the weighted average number of common shares outstanding for the period. Diluted income per common share is computed based on net income applicable to common stock divided by the weighted average number of shares of common stock outstanding during the period after giving effect to securities considered to be dilutive common stock equivalents. 12 Index Income Taxes:The Company accounts for income taxes under the provisions of SFAS No. 109, "Accounting for Income Taxes." Accordingly, deferred tax assets and liabilities are determined based on differences between the financial reporting and tax basis of assets and liabilities and are measured using the enacted tax rates. Changes in deferred income tax assets and liabilities that are associated with components of other comprehensive income, primarily unrealized investment gains, are charged or credited directly to other comprehensive income. Otherwise, changes in deferred income tax assets and liabilities are included as a component of income tax expense. The Company files separate United States, United Kingdom and Singapore income tax returns. Research and Development Costs: Research and development costs are expensed as incurred and totaled $179 and $131 for the three month periods ended May 31, 2007 and 2006, respectively.Research and development costs totaled $468 and $372 for the nine month periods ended May 31, 2007 and 2006, respectively.Research and development expense is recorded in the Company’s Ultraviolet Technologies segment. Warrants Issued With Convertible Debt: The Company has issued and anticipates issuing warrants along with debt and equity instruments to third parties. These issuances are recorded based on the fair value of these instruments. Warrants and equity instruments require valuation using the Black-Scholes model and other techniques, as applicable, and consideration of various assumptions including but not limited to the volatility of the Company’s stock, risk free rates and the expected lives of these equity instruments. Debt and equity issuances may have features which allow the holder to convert at beneficial conversion terms, which are then measured using similar valuation techniques and amortized to interest expense in the case of debt or recorded as dividends in the case of preferred stock instruments.No issuances have beneficial conversion terms as of May 31, 2007. Self Insurance: The Company’s holding company and various subsidiaries have elected to act as a self-insurer for certain costs related to employee health programs. Costs resulting from non-insured losses are estimated and charged to income when incurred. The Company has purchased insurance which limits its annual exposure for individual claims to $70 and which limits its aggregate annual exposure to approximately $1,270. The Company’s PSM subsidiary maintains a loss-sensitive worksite employees’ health and accident benefit program. Under the insurance policy, PSM’s self-funded liability is limited to $180 per employee, with an aggregate liability limit of approximately $13,410. The aggregate liability limits are adjusted monthly, based on the number of participants. Workers’ Compensation: The Company’s PSM, CSM and ESG subsidiaries maintain partially self-funded workers’ compensation insurance programs. Under the insurance policies established at each company, PSM and CSM’s deductible liability is limited to $250 per incident, with an aggregate liability limit of approximately $1,740 and ESG’s deductible liability is limited to $750 per incident, with no aggregate liability limit. New Accounting Policies In February2007, the FASB issued SFAS No.159, “The Fair Value Option for Financial Assets and Financial Liabilities”, which allows companies to choose to measure certain financial instruments and other items at fair value. SFAS No.159 is effective for fiscal years beginning after November15, 2007.The Company does not expect this statement to have a material impact on its financial position, results of operations or cash flows. In September2006, the Financial Accounting Standards Board issued SFAS No.157, “Fair Value Measurements”, which provides guidance for using fair value to measure assets and liabilities.SFAS 157 only applies when other standards require or permit the fair value measurement of assets and liabilities and does not expand the use of fair value to new circumstances. SFAS No.159 is effective for fiscal years beginning after November15, 2007.The Company does not expect this statement to have a material impact on its financial position, results of operations or cash flows. NOTE 2 - ACQUISITIONS AND PRO FORMA RESULTS Acquisitions Employer Solutions Group, LLC. The Company acquired all membership units of ESG and acquired certain assets and assumed certain liabilities through a unit purchase agreement entered into effective March 1, 2007 by and among ESG, a Utah company, Craig Allred, Dee Henderson, Garth Allred, David Dyches, Kurt Robinson and Kira Reisch, the Company, Carter Fortune and John Fisbeck. The Company’s acquisition of ESG enabled the Company to expand its geographic presence in the professional employment organization (“PEO”) marketplace.The purchase price of approximately $11,520 includes cash paid by the Company of $9,100 and issuance of 577,143 shares of the Company’s common stock valued at the closing price of the Company’s stock on the date of purchase at $4.20 per share. 13 Index The following is a condensed balance sheet disclosing the amount assigned to each major asset and liability caption of ESG at the acquisition date: Assets Cash $ 2,502 Restricted Cash 1,223 Accounts receivable 1,250 Prepaids and other current assets 1,199 Property, plant and equipment, net 386 Goodwill 6,781 Intangible assets 3,640 Total Assets 16,981 Liabilities Accounts payable 557 Health and workers compensation reserves 1,708 Accrued expenses and other liabilities 2,903 Debt 289 Total Liabilities 5,457 Net Assets $ 11,524 Cash consideration $ 9,100 Fair value of common stock consideration 2,424 $ 11,524 Precision Employee Management, LLC The Company acquired all membership units of Precision and acquired certain assets and assumed certain liabilities through a unit purchase agreement entered into as of February 1, 2007 by and among Precision, an Arizona company, Tom Lickliter, Larry Bailliere, Charmaine Hayes, the Company, Carter Fortune and John Fisbeck. The Company’s acquisition of Precision enabled the Company to expand its geographic presence in the PEO marketplace.The purchase price of $2,376 includes cash paid by the Company of $1,100 and issuance of 305,883 shares of the Company’s common stock valued at the closing price of the Company’s stock on the date of purchase at $4.17 per share. The following is a condensed balance sheet disclosing the amount assigned to each major asset and liability caption of Precision at the acquisition date: Assets Cash $ 381 Accounts receivable 51 Prepaids and other current assets 15 Property, plant and equipment, net 35 Goodwill 1,539 Intangible assets 770 Total Assets 2,791 Liabilities Accounts payable 15 Accrued expenses and other liabilities 359 Debt 41 Total Liabilities 415 Net Assets $ 2,376 Cash consideration $ 1,100 Fair value of common stock consideration 1,276 $ 2,376 14 Index Pro Forma Results The following unaudited pro forma data summarize the results of operations for the periods indicated as if the ESG and Precision acquisitions described above and the AVR acquisition that was described in the Company’s prior periodic filings had been completed as of the beginning of the periods presented.The pro forma data give effect to actual operating results prior to the acquisitions and adjustments to interest expense and income taxes.No effect has been given to cost reductions or operating synergies in this presentation.These pro forma amounts do not purport to be indicative of the results that would have actually been achieved if the acquisition had occurred as of the beginning of the periods presented or that may be achieved in the future. Three Month Period Ended Nine month Period Ended May 31, May 31, May 31, May 31, 2007 2006 2007 2006 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Net revenue $ 42,286 $ 48,359 $ 135,117 $ 123,749 Operating income (loss) $ (286 ) $ 979 $ (5,743 ) $ 3,507 Net income (loss) available to common shareholders $ (1,355 ) $ 332 $ (9,075 ) $ 1,827 Basic income (loss) per common share $ (0.12 ) $ 0.03 $ (0.84 ) $ 0.17 Diluted income (loss) per common share $ (0.10 ) $ 0.03 $ (0.73 ) $ 0.16 NOTE 3 - INVESTMENTS IN MARKETABLE EQUITY SECURITIES The amortized cost and approximate fair values of marketable equity securities held are summarized as follows: May 31, 2007 (Unaudited) August 31, 2006 (Audited) Amortized cost $ 1,925 $ 1,297 Net unrealized loss (331 ) (16 ) Estimated fair value $ 1,594 $ 1,281 The net tax effect of the unrealized gain (loss) after consideration of the valuation allowance is insignificant and is not included in deferred tax asset or accumulated other comprehensive income.There was ($25) and $3 of realized gains and losses from the sale of marketable securities for the three month period ended May 31, 2007 and 2006, respectively.There was ($8) and $8 of realized gains and losses from the sale of marketable equity securities for the nine month period ended May 31, 2007 and 2006, respectively.A total of $1,515 net of $331 of unrealized losses is included in marketable equity securities at May 31, 2007 related to shares of the Company’s stock held by a consolidated variable interest entity. 15 Index NOTE 4 - ACCOUNTS RECEIVABLE AND CONTRACTS RECEIVABLE Accounts receivable and contracts receivable are summarized as follows: May 31, August 31, 2007 2006 (Unaudited) (Audited) Amounts currently due $ 12,453 $ 13,856 Contracts in process Progress billing 7,166 11,683 Retainages 1,355 1,606 20,974 27,145 Less allowance for doubtful accounts and sales returns (1,756 ) (1,414 ) $ 19,218 $ 25,731 Long-term accounts receivable $ 872 $ 1,276 NOTE 5 – CONTRACTS IN PROGRESS Information related to contracts in progress is summarized as follows: May 31, August 31, 2007 2006 (Unaudited) (Audited) Costs incurred on uncompleted contracts $ 22,648 $ 36,700 Estimated earnings recognized to date on uncompleted contracts 5,808 7,416 28,456 44,116 Less billings on uncompleted contracts (27,874 ) (41,584 ) $ 582 $ 2,532 The net amount is included in the accompanying consolidated balance sheets under the following captions: May 31, August 31, 2007 2006 (Unaudited) (Audited) Costs and estimated earnings in excess of billings on uncompleted contracts $ 2,335 $ 4,500 Billings in excess of costs and estimated earnings on uncompleted contracts 1,753 1,968 $ 582 $ 2,532 NOTE 6 - PROPERTY, PLANT AND EQUIPMENT Property, plant and equipment, including capital leases, are comprised of the following: May 31, 2007 (Unaudited) August 31, 2006 (Audited) Land $ 1,496 $ 351 Building 7,830 1,540 Machinery and equipment 6,944 6,934 Research equipment 423 389 Office equipment 5,301 4,857 Vehicles 3,480 3,633 Leasehold improvements 339 316 25,813 18,020 Less accumulated depreciation (13,347 ) (11,697 ) $ 12,465 $ 6,323 16 Index The provision for depreciation amounted to $516, of which $290 is included in cost of revenues for the three month period ended May 31, 2007 and $434 for the three month period ended May 31, 2006.The provision for depreciation amounted to $1,643, of which $290 is included in cost of revenues for the nine month period ended May 31, 2007 and $1,138 for the nine month period ended May 31, 2006.Gains and losses on disposal of assets totaling $40 and ($371) was recorded for the three and nine month periods ended May 31, 2007, respectively, related to various office equipment and vehicle disposals.A total of $6,675 net of $595 of accumulated amortization is included in the property, plant and equipment at May 31, 2007 related to a consolidated variable interest entity. NOTE 7 - GOODWILL AND OTHER INTANGIBLE ASSETS The changes in the carrying amount of goodwill, as recorded under SFAS 142, are summarized as follows: Wireless Infrastructure Business Solutions Transportation Infrastructure Ultraviolet Technologies Electronics Integration Segment Totals Goodwill at August 31, 2006 $ 1,497 $ 4,153 $ 152 $ 4,694 $ 1,488 $ 11,984 Goodwill acquired - 8,321 - - - 8,321 Goodwill adjustment (1,497 ) - - - (212 ) (1,709 ) Goodwill at May 31, 2007 (unaudited) $ - $ 12,474 $ 152 $ 4,694 $ 1,276 $ 18,596 The total amount of goodwill that is deductible for tax purposes is $9,597 and $1,969 at May 31, 2007 and August 31, 2006, respectively.The Company recognized impairment on certain goodwill in its Wireless Infrastructure segment of $1,497 and its Electronics Integration segment of $212 in the nine months ended May 31, 2007. The following table sets forth the gross carrying amount and accumulated amortization of the Company's other intangible assets: May 31, 2007 (Unaudited) Gross Carrying Amount Accumulated Amortization Net Book Value Weighted Average Amortization Period (in years) Customer relationships $ 6,037 $ 962 $ 5,075 10 Non-compete 200 53 147 10 Non-compete 930 47 884 8.5 Non-compete 1,742 686 1,056 5 Total 8,909 1,748 7,161 8 Tradename (not subject to amortization) 590 - 590 Total $ 9,499 $ 1,748 $ 7,751 17 Index August 31, 2006 (Audited) Gross Carrying Amount Accumulated Amortization Net Book Value Weighted Average Amortization Period (in years) Customer relationships $ 3,342 $ 675 $ 2,667 10 Non-compete 200 38 162 10 Non-compete 1,229 468 761 5 Non-compete 200 81 119 3 Total 4,971 1,262 3,709 8 Tradename (not subject to amortization) 590 - 590 Total $ 5,561 $ 1,262 $ 4,299 Intangible asset amortization expense is $387 and $162 for the three month periods ended May 31, 2007 and 2006, respectively, which includes $83 and $3 of amortization related to loan origination fees, respectively.Intangible asset amortization expense is $1,062 and $482 for the nine month periods ended May 31, 2007 and 2006, respectively, which includes $422 and $16 of amortization related to loan origination fees, respectively.The Company recognized impairment on certain intangible assets in its Wireless Infrastructure segment of $308 in the nine month period ended May 31, 2007.Management determined the assets were impaired based upon changes in management and evaluations of customer contracts resulting from incurred losses. Amortization expense on intangible assets currently owned by the Company at May 31, 2007 for each of the next five fiscal years is as follows: 2007 $ 297 2008 1,195 2009 1,205 2010 942 2011 942 2012 and thereafter 2,580 Total $ 7,161 NOTE 8 - DEBT ARRANGEMENTS The Company’s debt liabilities consisted of the following: May 31, August 31, 2007 2006 (Unaudited) (Audited) Notes payable: Revolving line of credit promissory note due August 31, 2008. Interest at LIBOR plus 1.75% or 1.50% upon achievement of certain financial performance criteria.The loan is secured by the business assets of the Company. $ 12,931 $ 3,330 Term loan due in monthly installments of $167 plus interest at LIBOR plus 1.75% or 1.50% upon achievement of certain financial performance criteria through maturity date, August 31, 2011.The loan is secured by the business assets of the Company and personal guarantees of the Company’s two majority shareholders (the Chairman of the Board and the CEO of the Company). 18,667 20,000 Various term notes due in monthly installments of $13, including interest at ranges from 4.9% to 9.03% through April 2010. The loans are secured by vehicles and equipment. 364 173 Convertible Term Note: Convertible term note due in monthly installments of $227 plus interest at the Prime Rate plus 3.0% (subject to adjustments as described below) through maturity date, November 30, 2008.The loan is guaranteed by the Company’s two majority shareholders. 5,904 7,500 Debt with shareholder: Term note due in monthly installments of $3 including interest at 4.0% through September 2008.The loan is secured by vehicles and equipment. 36 63 Variable Interest Entity Revolving line of credit promissory note due September 30, 2007. Interest at LIBOR plus 1.6%.The loan is secured by real estate and personal guarantees of the Company’s two majority shareholders. 2,200 - Various term loans due in monthly installments totaling $44 plus interest at ranges from LIBOR plus 1.5% to LIBOR plus 1.6%.The loans mature at dates ranging from February 2009 through April 2011. The notes are secured by real estate and personal guarantees of the Company’s two majority shareholders. 5,188 - Capital leases: Various notes due in monthly installments of $6 including interest at ranges from 2.3% to 11.6% through June 2010. The loans are secured by computers and equipment. 120 101 Total debt 45,410 31,167 Less current maturities (6,774 ) (3,488 ) Long-term portion of outstanding debt $ 38,636 $ 27,679 18 Index Fiscal year principal payments due on long-term debt outstanding (including convertible term note) at May 31, 2007 are approximately as follows: 2007 $ 1,377 2008 20,587 2009 8,438 2010 2,548 2011 2,000 2012 and thereafter 10,460 $ 45,410 19 Index Credit Facility Loan and Security Agreement The Company maintains a $35,000 credit facility with Fifth Third Bank.The facility includes a $20,000 term loan evidenced by a term loan note, which matures on August 31, 2011 and a $15,000 revolving line of credit promissory note, which matures on August 31, 2008. Availability under the revolving line of credit is the lesser of $15,000 or the borrowing base amount, which is calculated monthly as a percentage of the Company's eligible assets. Interest is charged on the loans at LIBOR plus 1.75%, which may be reduced to LIBOR plus 1.5% if the Company meets certain performance criteria.The line of credit and term loan are secured by assets of the Company and the term loan is additionally secured by personal guarantees of the Company’s two majority shareholders (the Chairman of the Board of Directors and CEO).Outstanding borrowings on the line of credit amounted to $12,931 and $3,330 at May 31, 2007 and August 31, 2006, respectively.Total unused borrowings under the line of credit amounted to $2,069 and $11,670 at May 31, 2007 and August 31, 2006, respectively. Covenant terms of the Company’s loan agreement require the maintenance of certain ratios including debt (not including subordinated debt) to EBITDA and fixed charge coverage.Additionally, the Company must maintain $1,000 in tangible net worth and the personal guarantor (the Company’s Chairman of the Board) of the agreement must meet certain liquidity tests.The Company has in place secondary financing options in the event a waiver is not obtained. Revolving Line of Credit – Variable Interest Entity The VIE maintains a $2,200 revolving line of credit with Fifth Third Bank that matures on September 30, 2007. Interest is charged on the revolving line of credit at LIBOR plus 1.60%. The loan is secured by real estate assets and by personal guarantees of the Company’s two majority shareholders (the Chairman of the Board and the CEO of the Company).Outstanding borrowings amounted to $2,200 at May 31, 2007. Convertible Term Note The Company maintains a convertible term note (the “Note”) payable to an unrelated party, Laurus Master Fund, Ltd. (“Laurus”), in the principal amount of $7,500.The Note matures on November 26, 2008 and is convertible into the Company’s common stock at an exercise price of $5.50 per share subject to certain adjustments contained in the Note.Principal payments of $227 are payable monthly.Interest is payable monthly in arrears at prime plus 3.0% subject to a floor of 9.5%, subject to various adjustments described in the Note.The Note is unsecured by the Company, but guaranteed by the Company’s two majority shareholders.The Company has registered the shares of common stock underlying the Note. Subject to the terms of the Note, the monthly principal and interest payments are payable in shares of the Company’s common stock if certain criteria are met as stated in the Note including that the average closing price of the Company’s common stock as reported by Bloomberg, L.P. for the five trading days immediately preceding the repayment date is greater than or equal to 109% of the conversion price of the Note, set in the Note at $5.50 per share (based upon the conversion price of $5.50, the average closing price required would be $6.00).If the criteria are not met, the Company must pay that portion or all of the monthly principal payment in cash at a rate of 102% of the respective monthly amortization amounts.The Company also has the option to postpone payment of any 12 principal payments due.As of May 31, 2007, the Company has postponed eight of the monthly principal payments.These deferred principal amounts will be due and payable, at the Company’s option, on any subsequent payment date or on the maturity date of the Note. Laurus also has the option to convert all or a portion of the amount owed under the Note into shares of the Company’s common stock at any time, at an initial fixed conversion price of $5.50 per share, subject to various limitations and adjustment described in the Note.The Note is currently convertible into 1,073,554 shares of the Company’s common stock, excluding the conversion of any accrued interest. 20 Index NOTE 9 - INCOME TAXES The reconciliation for 2007 and 2006 of income tax expense (benefit) computed at the U.S. Federal statutory tax rate to the Company's effective income rate is as follows: May 31, 2007 (Unaudited) August 31, 2006 (Audited) Tax at U.S. Federal statutory rate (34.0 )% 34.0 % State and local taxes, net of federal benefit (5.6 ) 5.6 Other - - Change in valuation allowance 39.6 (78.6 ) 0.0 % (39.0 )% Significant components of the provision for income tax expense (benefit) from continuing operations are as follows: May 31, 2007 (Unaudited) August 31, 2006 (Audited) Current: Federal $ (2,616 ) $ 755 State (431 ) 124 (3,047 ) 879 Deferred: Federal 834 (328 ) State 138 (54 ) 972 (382 ) 2 Change in valuation allowance 2,219 (920 ) Net income tax (benefit) $ 144 $ (423 ) Deferred income taxes reflect the net tax effects of temporary differences between the carrying amount of assets and liabilities for financial statement purposes and the amounts used for income tax purposes. The significant components of the Company's deferred tax asset are as follows: May 31, 2007 (Unaudited) August 31, 2006 (Audited) Deferred Tax Assets: Current: Allowances for doubtful accounts and inventory $ 808 $ 596 Accrued liabilities and other 1,373 900 Noncurrent: Amortization of covenants 270 (84 ) Depreciation (301 ) (233 ) Net operating losses and other carryforwards 3,715 2,467 5,865 3,646 Valuation allowance (4,330 ) (2,111 ) $ 1,535 $ 1,535 SFAS 109 requires a valuation allowance to reduce the deferred tax assets reported if, at May 31, 2007, the Company had federal tax operating loss based on the weight of the evidence, it is more likely than not that some portion or all of the deferred tax assets will not be realized.After consideration of all the evidence, both positive and negative, management has determined that a $4,330 valuation allowance at May 31, 2007 is necessary to reduce the deferred tax assets to the amount that will more likely than not be realized. The change in the valuation allowance for the current period is $2,075.At May 31, 2007 the Company has federal net operating loss carryforwards of approximately $12,200 which expire between 2020 and 2027. The state tax operating loss carryforwards are approximately $14,900.The difference between federal and state net operating loss carryforwards represents a change in business venue in a prior period.The Company's capital loss carryforward is approximately $900, which expires in the fiscal year ending August 31, 2007.The Company also incurred net operating losses related to European operations that can be carried forward indefinitely. 21 Index NOTE 10 - PER SHARE DATA The following presents the computation of basic income per common share and diluted income per common share: Three Month Period Ended Nine month Period Ended May 31, 2007 (Unaudited) May 31, 2006 (Unaudited) May 31, 2007 (Unaudited) May 31, 2006 (Unaudited) Net Income (Loss) Available to Common Shareholders $ (1,355 ) $ 143 $ (8,384 ) $ 1,306 Basic Income (Loss) Per Common Share $ (0.12 ) $ 0.01 $ (0.78 ) $ 0.12 Basic weighted average number ofcommon shares outstanding 11,417,748 10,549,953 10,810,765 10,556,546 Diluted Income Per Common Share: $ (0.10 ) $ 0.01 $ (0.67 ) $ 0.11 Diluted weighted average number ofcommon shares outstanding 13,221,883 12,218,422 12,463,326 11,725,290 At May 31, 2007, diluted shares represent 15,000 shares of common stock that could potentially be issued under the terms of restricted share unit agreements entered into as part of the Company’s Employee Stock Plan, 1,073,554 shares that could be issued pursuant to the Laurus convertible term note and 301,090 shares that underlie the outstanding warrants and stock compensation. NOTE 11 - RELATED PARTY TRANSACTIONS The following is a summary of related party amounts included in the consolidated financial statements at May 31, 2007 and 2006, respectively. The Company maintains a note receivable with a subsidiary employee in connection with the acquisition of the subsidiary.The note balance of $300 is secured by restricted stock and expires March 31, 2008. The Company maintains an installment note payable for equipment and vehicle purchases by the Company’s Chairman of the Board.The loan balance of $36 is secured by the assets and expires no later than September 1, 2008.Interest expense is insignificant. The Company had borrowings under a long-term unsecured line of credit with the Company’s majority shareholder that was canceled and converted to preferred stock on November 30, 2005. Interest expense on the line of credit of $115 was recognized for the nine month periods ended May 31, 2006. Other Related Party Transactions Shareholder Put / Call Agreements As part of the merger agreements with PSM, the 1,350,000 shares of the Company’s common stock held by Harlan Schafir and certain PSM employees were subject to various option agreements that gave Mr. Schafir and the PSM employees the option to put any or all of the Company’s stock received by them to a group of individuals including the Company’s majority shareholder or to the Company, according to the terms of these option agreements. The put price was dependent on PSM’s cumulative operating performance from October 1, 2003 through September 30, 2006. The total value of the puts was approximately $8,500 as the shares achieved their maximum put value. During the Company’s first fiscal quarter Mr. Schafir and the PSM employees exercised their put sale rights and sold all of their Company shares to Carter Fortune and John Fisbeck. 1,250,000 of the shares were priced at $6.00 per share and 100,000 of the shares were priced at $10.00 per share. 22 Index As part of the merger agreements with Nor-Cote, the approximately 899,000 shares of the Company’s common stock held by Norman Wolcott, Jr. and the Norman G. Wolcott, Sr. and Lucile H. Wolcott Revocable Trust of 1995 “Wolcott Trusts” were subject to various option agreements.The agreements gave the holders the option to put some or all of the Company’s stock received by them to the Company’s majority shareholder and the Company’s majority shareholder the option to call some or all of the Company’s stock.The put / call price was dependent on Nor-Cote’s cumulative operating performance from July 1, 2003 through June 30, 2006.The total maximum value of the puts was approximately $2,742.On March 3, 2007 Mr. Fortune exercised his call rights from Mr. Wolcott and the Wolcott Trusts and pursuant to a related agreement Mr. Fisbeck purchased one-half of the shares. The approximately 899,000 shares were priced at $3.05 per share. As part of the merger agreements with Magtech, the 28,450 shares of the Company’s common stock held by MGTS Corp. (“MGTS”) were subject to various option rights that gave MGTS the option to put any or all of the Company’s Stock received by them to the Company’s majority shareholder, according to the terms of the Magtech purchase agreement. The put price was dependent on Magtech’s cumulative operating performance from November 1, 2004 through October 31, 2006. The total value of the puts was approximately $250. On March 2, 2007 MGTS exercised their put sale rights and sold all of their Company shares to Carter Fortune and John Fisbeck. The 28,450 shares were priced at $10.00 per share. Guarantees A significant portion of the Company’s debt and surety bonds are personally guaranteed by the Company’s Chairman of the Board and Chief Executive Officer. NOTE 12 – VARIABLE INTEREST ENTITY In December 2003, the Financial Accounting Standards Board (“FASB”) issued Interpretation No. 46R, Consolidation of Variable Interest Entities ("FIN 46R"). FIN 46R requires a variable interest entity to be consolidated by a company, if that company is subject to a majority of the risk of loss from the variable interest entity's activities or is entitled to receive a majority of the entity's residual returns, or both. FIN 46R also requires disclosures about variable interest entities that a company is not required to consolidate, but in which it has a significant variable interest. The Company leases a total of six facilities from a consolidated variable interest entity, a related-party referenced earlier whose primary purpose is to own and lease these properties to the Company. The VIE has ownership of 384,500 shares of the Company’s stock and is wholly-owned by the Company’s Chairman of the Board and its Chief Executive Officer.The VIE does not have any other significant assets.Although the Company does not have direct ownership interests in the VIE, it is considered the primary beneficiary as interpreted by FIN 46R due to implicit interests generated from personal guarantees from the Company’s majority shareholders on certain debt instruments and leasing arrangements of the VIE. The real estate owned by the VIE consists of land, buildings and building improvements, which were subject to mortgages under which the lender has no recourse to the Company.The non-cash consolidation of the assets and liabilities of the variable interest entity at May 31, 2007, consisted of the following: Assets Cash $ 25 Marketable equity securities 1,515 Prepaid expenses 10 Property, plant and equipment 6,675 Other assets 3 $ 8,228 Liabilities and Members Equity Line of credit $ 2,200 Current maturities of long-term debt 504 Long-term debt, net of current maturities 4,684 7,388 Members equity 840 $ 8,228 23 Index For the three month period ended May 31, 2007, the consolidation of the VIE included income of $309 comprised of $470 in rental income, offset by a $103 charge to interest expense, a $50 charge to depreciation expense, and $8 in administrative and other miscellaneous expenses.For the nine month period ended May 31, 2007, the consolidation of the VIE included income of $473 comprised of $1,054 in rental income, offset by a $382 charge to interest expense, a $148 charge to depreciation expense, and $51 in administrative and other miscellaneous expenses. NOTE 13 - SEGMENT INFORMATION The Company’s reportable business segments are organized in a manner that reflects how management reviews and evaluates those business activities.Certain businesses have been grouped together for segment reporting based upon similar products or product lines, marketing, sales and distribution characteristics. The operations of the Company are organized into the following segments; Wireless Infrastructure, Business Solutions, Transportation Infrastructure, Ultraviolet Technologies and Electronics Integration.The Holding Company is comprised of the corporate entity.These business segments are consistent with the Company’s management of these businesses and its financial reporting structure.Financial results by segment are as follows: Wireless Infrastructure Business Solutions (1) Transportation Infrastructure Ultraviolet Technologies Electronics Integration Operating Total 3-Months Ended May 31, 2007 Revenue $ 5,100 $ 22,012 $ 8,882 $ 3,378 $ 2,912 $ 42,284 Cost of revenue 3,621 18,590 7,664 1,950 2,432 34,257 Gross profit 1,479 3,422 1,218 1,428 480 8,027 Operating expenses Selling, general and administrative 1,455 3,010 787 1,226 557 7,035 Depreciation and amortization 48 347 4 6 18 423 Impairment - Total operating expenses 1,503 3,357 791 1,232 575 7,458 Segment operating income (loss) $ (24 ) $ 65 $ 427 $ 196 $ (95 ) $ 569 Holding Company Consolidated VIE VIE Elimination Segment Totals 3-Months Ended May 31, 2007 (continued) Revenue $ - $ 470 $ (468 ) $ 42,286 Cost of revenue - - - 34,257 Gross profit - 470 (468 ) 8,029 Operating expenses Selling, general and administrative 1,127 8 (468 ) 7,702 Depreciation and amortization 140 50 - 613 Impairment - Total operating expenses 1,267 58 (468 ) 8,315 Segment operating income (loss) $ (1,267 ) $ 412 $ - $ (286 ) (1) Gross billings of $156,933 less worksite employee payroll costs of $134,922. 24 Index Wireless Infrastructure Business Solutions (1) Transportation Infrastructure Ultraviolet Technologies Electronics Integration Operating Total 3-Months Ended May 31, 2006 (restated) Revenue $ 6,922 $ 11,123 $ 15,144 $ 3,297 $ 2,982 $ 39,468 Cost of revenue 5,685 8,793 13,187 1,824 2,409 31,898 Gross profit 1,237 2,330 1,957 1,473 573 7,570 Operating expenses Selling, general and administrative 1,555 1,533 811 1,103 789 5,791 Depreciation and amortization 113 158 128 98 21 518 Total operating expenses 1,668 1,691 939 1,201 810 6,309 Segment operating income (loss) $ (431 ) $ 639 $ 1,018 $ 272 $ (237 ) $ 1,261 Holding Company Consolidated VIE VIE Elimination Segment Totals 3-Months Ended May 31, 2006 (continued, restated) Revenue $ - $ - $ - $ 39,468 Cost of revenue - - - 31,898 Gross profit - - - 7,570 Operating expenses Selling, general and administrative 391 - - 6,182 Depreciation and amortization 78 - - 596 Total operating expenses 469 - - 6,778 Segment operating income (loss) $ (469 ) $ - $ - $ 792 (1) Gross billings of $69,689 less worksite employee payroll costs of $58,566. Wireless Infrastructure Business Solutions (1) Transportation Infrastructure Ultraviolet Technologies Electronics Integration Operating Total 9-Months Ended May 31, 2007 Revenue $ 18,790 $ 47,103 $ 29,514 $ 9,340 $ 10,454 $ 115,201 Cost of revenue 14,870 38,968 25,596 5,511 8,932 93,877 Gross profit 3,920 8,135 3,918 3,829 1,522 21,324 Operating expenses Selling, general and administrative 5,580 6,387 2,293 3,426 1,954 19,640 Depreciation and amortization 346 664 287 223 98 1,618 Impairment 1,815 - - - 212 2,027 Total operating expenses 7,741 7,051 2,580 3,649 2,264 23,285 Segment operating income (loss) $ (3,821 ) $ 1,084 $ 1,338 $ 180 $ (742 ) $ (1,961 ) Holding Company Consolidated VIE VIE Elimination Segment Totals 9-Months Ended May 31, 2007 (continued) Revenue $ - $ 1,054 $ (1,046 ) $ 115,209 Cost of revenue - - - 93,877 Gross profit - 1,054 (1,046 ) 21,332 Operating expenses Selling, general and administrative 3,170 51 (1,046 ) 21,815 Depreciation and amortization 649 148 - 2,415 Impairment - - - 2,027 Total operating expenses 3,819 199 (1,046 ) 26,257 Segment operating income (loss) $ (3,819 ) $ 855 $ - $ (4,925 ) (1) Gross billings of $346,343 less worksite employee payroll costs of $299,240. 25 Index Wireless Infrastructure Business Solutions (1) Transportation Infrastructure Ultraviolet Technologies Electronics Integration Operating Total 9-Months Ended May 31, 2006 (restated) Revenue $ 19,508 $ 32,186 $ 38,871 $ 8,876 $ 9,826 $ 109,267 Cost of revenue 14,993 24,179 34,829 5,128 7,796 86,925 Gross profit 4,515 8,007 4,042 3,748 2,030 22,342 Operating expenses Selling, general and administrative 3,901 4,568 2,291 3,113 1,770 15,643 Depreciation and amortization 271 469 334 288 103 1,465 Total operating expenses 4,172 5,037 2,625 3,401 1,873 17,108 Segment operating income (loss) $ 343 $ 2,970 $ 1,417 $ 347 $ 157 $ 5,234 Holding Company Consolidated VIE VIE Elimination Segment Totals 9-Months Ended May 31, 2006 (continued, restated) Revenue $ - $ - $ - $ 109,267 Cost of revenue - - - 86,925 Gross profit - - - 22,342 Operating expenses Selling, general and administrative 2,078 - - 17,721 Depreciation and amortization 155 - - 1,620 Total operating expenses 2,233 - - 19,341 Segment operating income (loss) $ (2,233 ) $ - $ - $ 3,001 (1) Gross billings of $217,635 less worksite employee payroll costs of $185,449. Wireless Infrastructure Business Solutions Transportation Infrastructure Ultraviolet Technologies Electronics Integration Operating Total As of May 31, 2007 (Unaudited) Current Assets Cash and equivalents $ (42 ) $ 8,309 $ 256 $ 619 $ (15 ) $ 9,127 Restricted cash - 4,612 - - - 4,612 Marketable equity securities - 10 - - - 10 Accounts receivable, net 5,135 3,236 7,528 2,068 1,360 19,327 Costs and estimated earnings in excessof billings on uncompleted contracts 1,353 - 982 - - 2,335 Inventory, net 78 24 3,551 1,794 1,408 6,855 Deferred tax asset - 876 659 - - 1,535 Prepaid expenses andother current assets 232 650 185 287 69 1,423 Total Current Assets 6,756 17,717 13,161 4,768 2,822 45,224 Other Assets Property, plant & equipment, net 877 635 1,650 1,944 158 5,264 Accounts receivable – long term - - 872 - - 872 Goodwill - 12,473 152 4,695 1,276 18,596 Other intangible assets, net - 7,167 - 584 - 7,751 Other long term assets - 28 - 17 9 54 Total Other Assets 877 20,303 2,674 7,240 1,443 32,537 Total Assets $ 7,633 $ 38,020 $ 15,835 $ 12,008 $ 4,265 $ 77,761 26 Index Holding Company Consolidated VIE Segment Totals As of May 31, 2007 (continued, Unaudited) Current Assets Cash and equivalents $ (67 ) $ 25 $ 9,085 Restricted cash - - 4,612 Marketable equity securities 69 1,515 1,594 Accounts receivable, net (109 ) - 19,218 Costs and estimated earnings in excessof billings on uncompleted contracts - - 2,335 Inventory, net - - 6,855 Deferred tax asset - - 1,535 Prepaid expenses andother current assets 156 - 1,579 Total Current Assets 49 1,540 46,813 Other Assets Property, plant & equipment, net 526 6,675 12,465 Accounts receivable – long term - - 872 Goodwill - - 18,596 Other intangible assets, net - - 7,751 Other long term assets 1,072 3 1,129 Total Other Assets 1,598 6,678 40,813 Total Assets $ 1,647 $ 8,218 $ 87,626 27 Index Wireless Infrastructure Business Solutions Transportation Infrastructure Ultraviolet Technologies Electronics Integration Operating Total As of August 31, 2006 (Audited) Current Assets Cash and equivalents $ (791 ) $ 4,308 $ 78 $ 594 $ (187 ) $ 4,002 Restricted cash - 3,462 - - - 3,462 Marketable equity securities - 1,246 - - - 1,246 Accounts receivable, net 9,632 1,858 10,701 1,884 2,260 26,335 Costs and estimated earnings in excessof billings on uncompleted contracts 2,269 - 2,231 - - 4,500 Inventory, net 218 30 3,154 1,721 1,638 6,761 Deferred tax asset - 876 659 - - 1,535 Prepaid expenses andother current assets 255 623 424 286 22 1,610 Total Current Assets 11,583 12,403 17,247 4,485 3,733 49,451 Other Assets Property, plant & equipment, net 1,311 448 1,686 1,997 299 5,741 Accounts receivable - long term - - 1,276 - - 1,276 Goodwill 1,497 4,153 152 4,695 1,487 11,984 Other intangible assets, net 359 3,289 - 651 - 4,299 Other long term assets - 28 - 14 87 129 Total Other Assets 3,167 7,918 3,114 7,357 1,873 23,429 Total Assets $ 14,750 $ 20,321 $ 20,361 $ 11,842 $ 5,606 $ 72,880 Holding Company Consolidated VIE Segment Totals As of August 31, 2006 (continued, Audited) Current Assets Cash and equivalents $ (370 ) $ - $ 3,632 Restricted cash - - 3,462 Marketable equity securities 35 - 1,281 Accounts receivable, net (604 ) - 25,731 Costs and estimated earnings in excess of billings on uncompleted contracts - - 4,500 Inventory, net - - 6,761 Deferred tax asset - - 1,535 Prepaid expenses and other current assets 312 - 1,922 Total Current Assets (627 ) - 48,824 Other Assets Property, plant & equipment, net 582 - 6,323 Accounts receivable - long term - - 1,276 Goodwill - - 11,984 Other intangible assets, net - - 4,299 Other long term assets 1,450 - 1,579 Total Other Assets 2,032 - 25,461 Total Assets $ 1,405 $ - $ 74,285 28 Index Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations. Statements contained in this document, as well as some statements by the Company in periodic press releases and oral statements of Company officials during presentations about the Company constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 (the “Act”).Forward-looking statements include statements that are predictive in nature, depend on or refer to future events or conditions, which include words such as “expect,” “estimate,” “anticipate,” “predict,” “believe” and similar expressions. These statements are based on the current intent, belief or expectation of the Company with respect to, among other things, trends affecting the Company’s financial condition or results of operations.These statements are not guaranties of future performance and the Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Actual events and results involve risks and uncertainties and may differ materially from those expressed or forecasted in forward-looking statements due to a number of factors.Factors that might cause or contribute to such differences, include, but are not limited to, the risks and uncertainties that are discussed under the heading “Risk Factors” disclosed within Form 10-K for the year ended August 31, 2006.Readers should carefully review the risk factors referred to above and the other documents filed by the Company with the Securities and Exchange Commission. OVERVIEW As a holding company of various product and service entities, we have historically invested in businesses that are undervalued or underperforming, and / or in operations that are poised for significant growth.Management’s strategic focus is to support the growth of its operations by increasing revenue and revenue streams, managing costs and creating earnings growth. Additionally, we continually seek and evaluate strategic acquisitions that expand core offerings and drive incremental revenue and earnings growth. Our operations are largely decentralized from the corporate office.Autonomy is given to subsidiary entities, and there are few integrated business functions (i.e. sales, marketing, purchasing and human resources).Day-to-day operating decisions are made by subsidiary management teams.Our Corporate management team assists in operational decisions when deemed necessary, selects subsidiary presidents and handles capital allocation among our operations. We were incorporated in the state of Delaware in 1988, restructured in 2000 and redomesticated to the state of Indiana in May 2005.Prior to 2001, we conducted business primarily in the entertainment industry. As reported on our Annual Report on Form 10-K, we classify our businesses under five operating segments, Wireless Infrastructure, Business Solutions, Transportation Infrastructure, Ultraviolet Technologies and Electronics Integration.We have restated segment information for previous year comparative periods in connection with the new reporting segments in the Notes to Consolidated Financial Statements and Management’s Discussion and Analysis of Financial Condition and Results of Operations in this 10-Q report. Wireless Infrastructure Segment We have invested in wireless infrastructure businesses since July 2001, and have completed six acquisitions primarily related to infrastructure products and service offerings related to the development, marketing, management, maintenance and upgrading of wireless telecommunications sites.While services are still offered under certain subsidiaries, in November 2005 we began marketing the consolidated services of these subsidiaries under the Fortune Wireless name brand to promote our ‘turn-key’ service offerings whereby we assist with multiple areas of wireless infrastructure under integrated contracting arrangements.Turn-key services include site acquisition, engineering, architecture and design, construction management, and technical consulting. Site Acquisition Site acquisition services are performed for the wireless telecommunications industry and include program management, site leasing, land use planning, architectural & engineering design, construction management, co-location facilitation, environmental services, lease renegotiation, site marketing and asset management. 29 Index Engineering, Architecture and Design Engineering, architecture and design services are performed for the wireless, telecommunications, real estate development, municipal, and petroleum industries. The telecommunications industry includes cellular, personal communication services (PCS), specialized mobile radio (SMR), enhanced specialized mobile radio (ESMR), microwave systems, fixed wireless, broadband and fiber optics technologies for carriers, tower consolidators and utilities.Services also include structural analysis and design of improvements to telecommunications towers, the structural design and analysis of buildings, commercial and residential land development projects, including re-zoning of properties. Construction Management Construction management is performed for the telecommunications industry, primarily consisting of developing and upgrading wireless networks for wireless carriers. Services include program and construction management, electrical, foundation, tower installations, antennae and line installations. Technical Consulting Technical consulting services are performed for wireless equipment manufacturers and service providers including switch and radio base station engineering.Services include site, survey, delivery, installation and integration for the implementation of end user equipment offered by a wide range of wireless equipment manufacturers. Subsidiaries operating in the Wireless Infrastructure segment include Fortune Wireless, Inc. (“Fortune Wireless”), Magtech Services, Inc. (“Magtech”), Cornerstone Wireless Construction Services, Inc. (“Cornerstone Construction”) and James Westbrook & Associates, LLC (“JWA”). Business Solutions Segment The Business Solutions segment provides full-service human resource services through PEO relationships.Business Solutions services are performed by Professional Staff Management, Inc. and its affiliated entities (“PSM”), CSM, Inc. and its affiliated entities (“CSM”), Employer Solutions Group, LLC. and its affiliated entities (“ESG”) and Precision Employee Management, LLC (“Precision”) and its affiliated entities.PSM was acquired in October 2003, CSM was acquired in April 2005, Precision was acquired in February 2007 and ESG was acquired effective as ofMarch 1, 2007.Our PEOs provide services typically managed by a company’s internal human resources and accounting departments, including payroll and tax processing and management, worker’s compensation and risk management, benefits administration, unemployment administration, human resource compliance services, 401k and retirement plan administration and employee assessments.Clients represent a wide variety of industries from healthcare, professional services, manufacturing logistics, telemarketing to blue collar services. Combined, these organizations provide co-employment services to approximately 16,000 employees in 44 states. Transportation Infrastructure Segment The Transportation Infrastructure segment assists customers with the development, maintenance and upgrading of transportation infrastructure and commercial construction projects.Transportation infrastructure products and services are performed by the James H. Drew Corp. and subsidiaries (“JH Drew”).JH Drew was acquired in April 2004 and has been operating for over fifty years servicing contractors and state departments of transportation throughout the Midwestern United States.JH Drew is a leading specialty contractor in the field of transportation infrastructure, including guardrail, electrical components, and the fabrication and installation of structural steel for commercial buildings. Ultraviolet Technologies Segment The Ultraviolet (“UV”) Technologies segment manufactures UV curable screen printing inks.UV Technologies products are manufactured by Nor-Cote International, Inc. and subsidiaries (“Nor-Cote”), which we acquired in July 2003. These ink products are printed on many types of plastic, metals and other substrates that are compatible with the UV curing process. Typical applications are plastic sheets, point-of-purchase (“POP”) signage, banners, decals, cell phones, bottles and containers, CD and DVD, rotary-screen printed labels, and membrane switch overlays for conductive ink. Nor-Cote has operating facilities in the United States, United Kingdom, China and Singapore, with worldwide distributors located in South Africa, Australia, Canada, China, Colombia, Hong Kong, India, Indonesia, Italy, Japan, Korea, New Zealand, Poland, Spain, Taiwan, Thailand, Latin America and the United States. 30 Index Electronics Integration Segment The Electronics Integration segment sells and installs a variety of electronic products and equipment, including video, sound and security products.Subsidiaries include Kingston Sales Corporation (“Kingston”), Commercial Solutions, Inc. (“Commercial Solutions”) and Audio-Video Revolution, Inc. (“AVR”). Kingston and Commercial Solutions are distributors for prominent national companies in the electronic, sound, security, and video markets. Customers include businesses in the lodging, healthcare, education, transportation and retail industries.Product offerings include the latest technology in TVs, sound systems, electronic locking devices, wire, cable and fiber optics, and intercom systems.Kingston was acquired in July 2002.Commercial Solutions began operations in December 2003. AVR, acquired in November 2005, provides a wide range of design, engineering and installation of residential, commercial, and retail audio and video systems including video-conferencing, board-room, home-theater, surround sound audio and security systems, as well as design, engineering and installation of electrical wiring and structured cabling systems, digital satellite television and wireless and network high speed (broadband) internet. CRITICAL ACCOUNTING POLICIES The Company’s accounting policies, which are in compliance with accounting principles generally accepted in the United States, require application of methodologies, estimates and judgments that have a significant impact on the results reported in the Company’s financial statements. Those policies that, in the belief of management, are critical and require the use of complex judgment in their application, are disclosed on Form10-K for the year ended August 31, 2006. Since August 31, 2006, there have been no material changes to the Company’s critical accounting policies. RESULTS OF OPERATIONS:COMPARISON OF THE THREE AND NINE MONTH PERIODS ENDED MAY 31, 2, 2006 Executive Overview of Financial Results Results of operations for the three month period ended May 31, 2007 and 2006 are as follows: Revenue for the Operating income for the 3-months ended May 31, 3-months ended May 31, 2007 2006 2007 2006 (Dollars in thousands) Wireless Infrastructure $ 5,100 $ 6,922 $ (24 ) $ (431 ) Business Solutions 22,012 11,123 65 639 Transportation Infrastructure 8,882 15,144 427 1,018 Ultraviolet Technologies 3,378 3,297 196 272 Electronics Integration 2,912 2,982 (95 ) (237 ) Holding Company - - (1,267 ) (469 ) Variable Interest Entity 470 - 412 - Variable Interest Entity Elimination (468 ) - - - Segment Totals $ 42,286 $ 39,468 $ (286 ) $ 792 Net Income (Loss) Available to Common Shareholders $ (1,355 ) $ 143 Net loss available to common stock shareholders was $1.355 million or ($0.10) per diluted share on revenue of $42.286 million for the three month period ended May 31, 2007 compared with net income available to common stock shareholders of $0.143 million or $0.01 per diluted share on revenue of $39.468 million for the three month period ended May 31, 2006.This represents a 7% increase in revenue and a 1,048% percent decrease in net income. The following factors primarily contributed to the increase in revenue for the three month periods ended May 31, 2007: · The acquisition of Precision on February 1, 2007 and ESG on March 1, 2007 within the Business Solutions segment; offset by · The completion of several long-term contracts and the loss of a maintenance contract to a competitor in one of the geographic areas where the Company operates within the Transportation Infrastructure segment, and reduced volumes of work associated with Wireless Infrastructure operational changes enacted at February 28, 2007. 31 Index The following factors primarily contributed to the decrease in net income available to common stock shareholders for the three month period ended May 31, 2007: · Reduced volume of work within the Transportation Infrastructure segment; · Decrease in gross profit in the Business Solutions segment due to higher claims expense in the Company’s health and workers compensation insurance programs; and · Increased interest expense due primarily to increased borrowings related to financing of the Precision and ESG acquisitions. Results of operations for the nine month period ended May 31, 2007 and 2006 are as follows: Revenue for the Operating income for the 9-months ended May 31, 9-months ended May 31, 2007 2006 2007 2006 (Dollars in thousands) Wireless Infrastructure $ 18,790 $ 19,508 $ (3,821 ) $ 343 Business Solutions 47,103 32,186 1,084 2,970 Transportation Infrastructure 29,514 38,871 1,338 1,417 Ultraviolet Technologies 9,340 8,876 180 347 Electronics Integration 10,454 9,826 (742 ) 157 Holding Company - - (3,819 ) (2,233 ) Variable Interest Entity 1,054 - 855 - Variable Interest Entity Elimination (1,046 ) - - - Segment Totals $ 115,209 $ 109,267 $ (4,925 ) $ 3,001 Net Income (Loss) Available to Common Shareholders $ (8,384 ) $ 1,306 Net loss available to common stock shareholders was $8.384 million or ($0.67) per diluted share on revenue of $115.209 million for the nine month period ended May 31, 2007 compared with net income available to common stock shareholders of $1.306 million or $0.11 per diluted share on revenue of $109.267 million for the nine month period ended May 31, 2006.This represents a 5% increase in revenue and a 742% percent decrease in net income. The following factors primarily contributed to the increase in revenue for the nine month periods ended May 31, 2007: · The acquisition of Precision on February 1, 2007 and ESG on March 1, 2007 within the Business Solutions segment; offset by · The completion of several long-term contracts and the loss of a maintenance contract to a competitor in one of the geographic areas where the Company operates within the Transportation Infrastructure segment, and reduced volumes of work associated with Wireless Infrastructure operational changes enacted at February 28, 2007. The following factors primarily contributed to the decrease in net income available to common stock shareholders for the nine month period ended May 31, 2007: · Operating losses in the Wireless Infrastructure segment were due to a delay in the release of new work from our customers; § Management has taken the following steps to improve operating performance in this segment: i) initiated management team changes; ii) aligned asset and labor base with market conditions; and iii) evaluated geographic footprint and customer contracts; · Operating losses in the Electronics Integration segment were due to labor and inventory cost overages, within one operating unit; § Management has taken the following steps to improve operating performance in this segment: i) initiated management team changes; ii) aligned asset and labor base in line with market conditions; iii) evaluated and adjusted ongoing customer contract negotiations and purchasing procedures; · Additional charges incurred by the Company related to the disposal of fixed assets, write down of inventory to fair market value and impairment of goodwill and other intangible assets as a result of the management changes and losses incurred within the Wireless Infrastructure and Electronics Integration segments; · Reduced volume of work within the Transportation Infrastructure segment; 32 Index · Decreased gross profit in the Business Solutions segment due to higher claims expense in the Company’s health and workers compensation insurance programs; and · Increased interest expense due primarily to increased borrowings related to financing of the Precision and ESG acquisitions. Results by segment are described in further details as follows: Wireless Infrastructure Wireless Infrastructure segment operating results for the three and nine month periods ended May 31, 2007 and 2006 are as follows: Three Month Period Ended Nine Month Period Ended May 31, 2007 May 31, 2006 May 31, 2007 May 31, 2006 (Dollars in thousands) (Dollars in thousands) Revenues $ 5,100 100 % $ 6,922 100 % $ 18,790 100 % $ 19,508 100 % Cost of revenues 3,621 71.0 % 5,685 82.1 % 14,870 79.1 % 14,993 76.9 % Gross profit (loss) 1,479 29.0 % 1,237 17.9 % 3,920 20.9 % 4,515 23.1 % Operating expenses Selling, general and administrative 1,455 28.5 % 1,555 22.5 % 5,580 29.7 % 3,901 20.0 % Depreciation and amortization 48 0.9 % 113 1.6 % 346 1.8 % 271 1.4 % Impairment - 0.0 % - 0.0 % 1,815 9.7 % - 0.0 % Total operating expenses 1,503 29.5 % 1,668 24.1 % 7,741 41.2 % 4,172 21.4 % Segment operating income (loss) $ (24 ) -0.5 % $ (431 ) -6.2 % $ (3,821 ) -20.3 % $ 343 1.8 % Revenue Revenue for the three month period ended May 31, 2007 was $5.100 million compared to $6.922 million for the three month period ended May 31, 2006, a decrease of $1.822 million or 26%.Revenue for the nine month period ended May 31, 2007 was $18.790 million compared to $19.508 million for the nine month period ended May 31, 2006, a decrease of $0.718 million or 4%. The decrease in revenue was due primarily to a slow-down in additional work procured from existing customers within the site acquisition, construction and technical services divisions.The decrease in revenue was offset somewhat by additional work procured from existing customers, price increases, geographic expansion and new customer contracts in the site acquisition and engineering divisions. Gross Profit Gross profit for the three month period ended May 31, 2007 was $1.479 million, representing 29% of revenue, compared to $1.237 million representing 18% of revenue for the three month period ended May 31, 2006, an increase of $0.242 million or 20%.Gross profit increased for the three month period ended May 31, 2007 primarily due to management team changes, an alignment of asset and labor base with market conditions, and refocus of geographic footprint and customer contracts.Gross profit for the nine month period ended May 31, 2007 was $3.920 million, representing 21% of revenue, compared to $4.515 million representing 23% of revenue for the nine month period ended May 31, 2006, a decrease of $0.595 million or 13%. Gross profit and gross profit as a percentage of revenue decreased for the nine month period ended May 31, 2007 due primarily to slow management reaction to the industry slow-down in release of work in the Company’s second fiscal quarter, resulting in excess labor costs. Operating Income Operating loss for the three month period ended May 31, 2007 was $0.024 million, compared to $0.431 million for the three month period ended May 31, 2006, an increase of $0.407 million or 94%. Operating income increased for the three month period ended May 31, 2007 due to management team changes, an alignment of asset and labor base with market conditions, and refocus of geographic footprint and customer contracts.Operating loss for the nine month period ended May 31, 2007 was $3.821 million, compared to operating income of $0.343 million for the nine month period ended May 31, 2006, a decrease of $4.164 million or 1,214%. Operating income decreased for the nine month period ended May 31, 2007 due to slow management reaction to the industry slow-down in release of work, resulting in excess overhead costs and the impairment of certain receivables, inventory, fixed assets, goodwill and other intangible assets. 33 Index Business Solutions Business Solutions segment operating results for the three and nine month periods ended May 31, 2007 and 2006 are as follows: Three Month Period Ended Nine Month Period Ended May 31, 2007 May 31, 2006 May 31, 2007 May 31, 2006 (Dollars in thousands) (Dollars in thousands) Revenues $ 22,012 100 % $ 11,123 100 % $ 47,103 100 % $ 32,186 100 % Cost of revenues 18,590 84.5 % 8,793 79.1 % 38,968 82.7 % 24,179 75.1 % Gross profit 3,422 15.5 % 2,330 20.9 % 8,135 17.3 % 8,007 24.9 % Operating expenses Selling, general and administrative 3,010 13.7 % 1,533 13.8 % 6,387 13.6 % 4,568 14.2 % Depreciation and amortization 347 1.6 % 158 1.4 % 664 1.4 % 469 1.5 % Total operating expenses 3,357 15.3 % 1,691 15.2 % 7,051 15.0 % 5,037 15.6 % Segment operating income $ 65 0.3 % $ 639 5.7 % $ 1,084 2.3 % $ 2,970 9.2 % Revenue Revenue for the three month period ended May 31, 2007 was $22.012 million, compared to $11.123 million for the three month period ended May 31, 2006, an increase of $10.889 million or 98%.Revenue for the nine month period ended May 31, 2007 was $47.103 million, compared to $32.186 million for the nine month period ended May 31, 2006, an increase of $14.917 million or 46%.Revenue increased due primarily to the acquisitions of ESG and Precision.As such, administrative fees, workers compensation premiums, employee benefit premiums and income taxes collected have increased. Gross Profit Gross profit for the three month period ended May 31, 2007 was $3.422 million, representing 16% of revenue, compared to $2.330 million, representing 21% of revenue for the three month period ended May 31, 2006, an increase of $1.092 million or 47%.Gross profit for the nine month period ended May 31, 2007 was $8.135 million, representing 17% of revenue, compared to $8.007 million, representing 25% of revenue for the nine month period ended May 31, 2006, an increase of $0.128 million or 2%. Gross profit increased due to the acquisitions of ESG and Precision offset by higher health and workers compensation claims related to our insurance programs. Gross profit as a percentage of revenue decreased as a result of higher health and workers compensation claims. The Company's self-funded liability within certain of these programs is limited to $0.180 in health insurances and $0.250 or $0.750 in workers compensation insurance. Operating Income Operating income for the three month period ended May 31, 2007 was $0.065 million, compared to $0.639 million for the three month period ended May 31, 2006, a decrease of $0.574 million or 90%.Operating income for the nine month period ended May 31, 2007 was $1.084 million, compared to $2.970 million for the nine month period ended May 31, 2006, a decrease of $1.886 million or 64%.Operating income decreased due to the decrease in gross profits discussed above.Operating expenses increased due to the acquisitions of ESG and Precision. Transportation Infrastructure Transportation Infrastructure segment operating results for the three and nine month periods ended May 31, 2007 and 2006 are as follows: Three Month Period Ended Nine Month Period Ended May 31, 2007 May 31, 2006 May 31, 2007 May 31, 2006 (Dollars in thousands) (Dollars in thousands) Revenues $ 8,882 100 % $ 15,144 100 % $ 29,514 100 % $ 38,871 100 % Cost of revenues 7,664 86.3 % 13,187 87.1 % 25,596 86.7 % 34,829 89.6 % Gross profit 1,218 13.7 % 1,957 12.9 % 3,918 13.3 % 4,042 10.4 % Operating expenses Selling, general and administrative 787 8.9 % 811 5.4 % 2,293 7.8 % 2,291 5.9 % Depreciation and amortization 4 0.0 % 128 0.8 % 287 1.0 % 334 0.9 % Total operating expenses 791 8.9 % 939 6.2 % 2,580 8.7 % 2,625 6.8 % Segment operating income (loss) $ 427 4.8 % $ 1,018 6.7 % $ 1,338 4.5 % $ 1,417 3.6 % Revenue Revenue for the three month period ended May 31, 2007 was $8.882 million compared to $15.144 million for the three month period ended May 31, 2006, a decrease of $6.262 million or 41%. Revenue for the nine month period ended May 31, 2007 was $29.514 million compared to $38.871 million for the nine month period ended May 31, 2006, a decrease of $9.357 million or 24%. Revenue decreased due primarily to the completion of several long-term contracts and due to the loss of a maintenance contract to a competitor in one of the geographic areas where the Company operates. 34 Index Gross Profit Gross profit for the three month period ended May 31, 2007 was $1.218 million, representing 14% of revenue, compared to $1.957 million representing 13% of revenue for the three month period ended May 31, 2006, a decrease of $0.739 million or 38%. Gross profit for the nine month period ended May 31, 2007 was $3.918 million, representing 13% of revenue, compared to $4.042 million representing 10% of revenue for the nine month period ended May 31, 2006, a decrease of $0.124 million or 3%. Gross profit decreased due primarily to the revenue decrease discussed above.Gross profit as a percentage of revenue increased primarily due to favorable job closings in one operating division. Operating Income Operating income for the three month period ended May 31, 2007 was $0.427 million, compared to $1.018 million for the three month period ended May 31, 2006, a decrease of $0.591 million or 58%. Operating income for the nine month period ended May 31, 2007 was $1.338 million, compared to $1.417 million for the nine month period ended May 31, 2006, a decrease of $0.079 million or 6%. Operating income decreased due primarily to the gross profit decrease discussed above offset somewhat by depreciation associated with cost of sales recognized in gross profit effective on March 1, 2007. Ultraviolet Technologies Ultraviolet Technologies segment operating results for the three and nine month periods ended May 31, 2007 and 2006 are as follows: Three Month Period Ended Nine Month Period Ended May 31, 2007 May 31, 2006 May 31, 2007 May 31, 2006 (Dollars in thousands) (Dollars in thousands) Revenues $ 3,378 100 % $ 3,297 100 % $ 9,340 100 % $ 8,876 100 % Cost of revenues 1,950 57.7 % 1,824 55.3 % 5,511 59.0 % 5,128 57.8 % Gross profit 1,428 42.3 % 1,473 44.7 % 3,829 41.0 % 3,748 42.2 % Operating expenses Selling, general and administrative 1,226 36.3 % 1,103 33.5 % 3,426 36.7 % 3,113 35.1 % Depreciation and amortization 6 0.2 % 98 3.0 % 223 2.4 % 288 3.2 % Total operating expenses 1,232 36.5 % 1,201 36.4 % 3,649 39.1 % 3,401 38.3 % Segment operating income (loss) $ 196 5.8 % $ 272 8.2 % $ 180 1.9 % $ 347 3.9 % Revenue Revenue for the three month period ended May 31, 2007 were $3.378 million compared to $3.297 million for the three month period ended May 31, 2006, an increase of $0.081 million or 2%. Revenue for the nine month period ended May 31, 2007 were $9.340 million compared to $8.876 million for the nine month period ended May 31, 2006, an increase of $0.464 million or 5%. Revenue increased due primarily to increased domestic sales of nameplate inks and POP/ decal inks. Gross Profit Gross profit for the three month period ended May 31, 2007 was $1.428 million representing 42% of revenue, compared to $1.473 million representing 45% of revenue for the three month period ended May 31, 2006, a decrease of $0.045 or 3%.Gross profit decreased for the three month period ended May 31, 2007 due to higher sales of lower margin products and recognition of depreciation as a cost of revenue.Gross profit for the nine month period ended May 31, 2007 was $3.829 million representing 41% of revenue, compared to $3.748 million representing 42% of revenue for the nine month period ended May 31, 2006, an increase of $0.081 million or 2%.Gross profit increased for the nine month period ended May 31, 2007 due to revenue increases above. Operating Income Operating income for the three month period ended May 31, 2007 was $0.196 million, compared to $0.272 million for the three month period ended May 31, 2006, a decrease of $0.076 million or 28%. Operating income for the nine month period ended May 31, 2007 was $0.180 million, compared to $0.347 million for the nine month period ended May 31, 2006, a decrease of $0.167 million or 48%. Operating income decreased due primarily to an increase in research and development and product testing costs offset somewhat by depreciation associated with cost of revenue recognized in gross profit effective on March 1, 2007. 35 Index Electronics Integration Electronics Integration segment operating results for the three and nine month periods ended May 31, 2007 and 2006 are as follows: Three Month Period Ended Nine Month Period Ended May 31, 2007 May 31, 2006 May 31, 2007 May 31, 2006 (Dollars in thousands) (Dollars in thousands) Revenues $ 2,912 100 % $ 2,982 100 % $ 10,454 100 % $ 9,826 100 % Cost of revenues 2,432 83.5 % 2,409 80.8 % 8,932 85.4 % 7,796 79.3 % Gross profit 480 16.5 % 573 19.2 % 1,522 14.6 % 2,030 20.7 % Operating expenses Selling, general and administrative 557 19.1 % 789 26.5 % 1,954 18.7 % 1,770 18.0 % Depreciation and amortization 18 0.6 % 21 0.7 % 98 0.9 % 103 1.0 % Impairment - 0.0 % - 0.0 % 212 2.0 % - 0.0 % Total operating expenses 575 19.7 % 810 27.2 % 2,264 21.7 % 1,873 19.1 % Segment operating income (loss) $ (95 ) -3.3 % $ (237 ) -7.9 % $ (742 ) -7.1 % $ 157 1.6 % Revenue Revenue for the three month period ended May 31, 2007 was $2.912 million compared to $2.982 million for the three month period ended May 31, 2006, a decrease of $0.070 million or 2%. Revenue decreased for the three month period ended May 31, 2007 due primarily to a lower volume of sales of television products.Revenue for the nine month period ended May 31, 2007 was $10.454 million compared to $9.826 million for the nine month period ended May 31, 2006, an increase of $0.628 million or 6%. Revenue increased for the nine month period ended May 31, 2007 due primarily to new customer sales in the Company’s first fiscal quarter. Gross Profit Gross profit for the three month period ended May 31, 2007 was $0.480 million representing 17% of revenue, compared to $0.573 million representing 19% of revenue for the three month period ended May 31, 2006, a decrease of $0.093 million or 16%.Gross profit for the nine month period ended May 31, 2007 was $1.522 million representing 15% of revenue, compared to $2.030 million representing 21% of revenue for the nine month period ended May 31, 2006, a decrease of $0.508 million or 25%.Gross profit decreased primarily due to labor and inventory cost overages, primarily on a large commercial contract within one operating unit.The Company initiated management changes within this operating unit at the end of its second fiscal quarter, aligned asset and labor base with market conditions, and has evaluated and adjusted ongoing customer contract negotiations and purchasing procedures. Operating Income Operating loss for the three month period ended May 31, 2007 was $0.095 million, compared to $0.237 million for the three month period ended May 31, 2006, an increase of $0.142 million or 60%. Operating loss for the nine month period ended May 31, 2007 was $0.742 million, compared to operating income of $0.157 million for the nine month period ended May 31, 2006, a decrease of $0.899 million or 573%. The decrease in operating income was due to the decreases in gross profit discussed above as well as an increase in estimates related to the allowance for bad debt and impairment of goodwill in the Company’s second fiscal quarter. Holding Company Operating Expense The Holding Company does not have any income producing operating assets. As such, the operating loss was equal to operating expenses. Operating expenses consist primarily of employee compensation and benefits, legal, accounting and consulting fees. Operating expenses for the three month period ended May 31, 2007 were $1.267 million, compared to $0.469 million for the three month period ended May 31, 2006, an increase of $0.798 million or 170%.Operating expenses for the nine month period ended May 31, 2007 were $3.819 million, compared to $2.233 million for the nine month period ended May 31, 2006, an increase of $1.586 million or 71%.The increase was due to an increase in executive level compensation, rent expense on the corporate building, depreciation expense related to capital expenditures, and accelerated amortization of debt services costs related to the Company’s convertible term note. 36 Index Interest Expense Interest expense was $0.843 million for the three month period ended May 31, 2007, compared to $0.649 million for the three month period ended May 31, 2006, an increase of $0.194 million or 30%. Interest expense was $2.498 million for the nine month period ended May 31, 2007, compared to $1.791 million for the nine month period ended May 31, 2006, an increase of $0.707 million or 39%.The increase was primarily due to additional borrowing under the Company’s credit facility, interest on the Company’s convertible term note, and interest expense related to the VIE. Income Taxes The Company recorded a 100% valuation allowance on additions to deferred tax assets due to uncertainty regarding future profitability of the Company based on the current year loss. In addition, management is required to estimate taxable income for future years by taxing jurisdictions and to consider this when making its judgment to determine whether or not to record a valuation allowance for part or all of a deferred tax asset. A one percent change in the Company's overall statutory tax rate for 2007 would not have a material effect in the carrying value of the net deferred tax assets or liabilities. Variable Interest Entity The Company leases a total of six facilities from a consolidated variable interest entity, whose primary purpose is to own and lease these properties to the Company. The VIE has ownership of 384,500 shares of the Company’s stock and is wholly-owned by the Company’s Chairman of the Board of Directors and the Chief Executive Officer.The VIE does not have any other significant assets. For the three month period ended May 31, 2007, the consolidation of the VIE comprised of $0.470 million in rental income, offset by a $0.103 million charge to interest expense, a $0.050 million charge to depreciation expense, and $0.008 million in administrative and other miscellaneous expenses.For the nine month period ended May 31, 2007, the consolidation of the VIE comprised of $1.054 million in rental income, offset by a $0.382 million charge to interest expense, a $0.148 million charge to depreciation expense, and $0.051 million in administrative and other miscellaneous expenses. Refer to Note 12 of the accompanying consolidated financial statements for detailed information regarding the variable interest entity. LIQUIDITY AND CAPITAL RESOURCES Our principal sources of liquidity include cash and equivalents, marketable equity securities and proceeds from debt borrowings.We had cash and equivalents and marketable equity securities of $9.139 million (excluding $1.540 million variable interest entity cash and investments in marketable equity securities) at May 31, 2007 and $4.913 million at August 31, 2006. We had working capital of $15.345 million (excluding variable interest entity working capital which includes current assets of $1.540 million and current liabilities of $2.693 million) at May 31, 2007 compared with $23.383 million at August 31, 2006. The decrease in working capital was due primarily to the decrease in accounts receivable.Current assets are comprised primarily of cash and equivalents, net accounts receivable, marketable equity securities, inventories, and costs & estimated earnings in excess of billings on uncompleted contracts. Total debt at May 31, 2007 was $38.022 million (excluding debt borrowed under a variable interest entity of $7.388 million), which includes a $5.904 million convertible term note, $12.931 million borrowed under our line of credit, a $18.667 million term note, and various equipment loans.Total debt at August 31, 2006 was $31.167 million.Total unused borrowings under the line of credit were approximately $2.1 million and $11.7 million at May 31, 2007 and August 31, 2006, respectively.The various debt agreements contain restrictive covenants which limit, among other things, certain mergers and acquisitions, redemptions of common stock, and payment of dividends. In addition, we must meet certain financial ratios.Total capital expenditures were approximately $0.1 million and $0.7 million for the three month period ended May 31, 2007 and 2006, respectively.Total capital expenditures were approximately $0.9 million and $2.1 million for the nine month period ended May 31, 2007 and 2006, respectively.Sources of funds for this expansion have primarily been from additional borrowings from the bank. 37 Index As of May 31, 2007, the Company was not in compliance with certain bank debt covenants.The Company is currently in discussions with its bank to obtain a waiver related to these covenant violations. The Company has in place secondary financing options in the event a waiver is not obtained. Cash Flows Cash flows provided by operations for the nine month period ended May 31, 2007 were $7.302 million as compared to cash flow used in operations of $0.983 million for the nine month period ended May 31, 2006. This increase in operating cash flows was due primarily to increased collections of outstanding accounts receivable. Net cash flow used in investing activities was $8.077 million for the nine month period ended May 31, 2007 compared to $2.425 million for the nine month period ended May 31, 2006.The increase was due primarily to the acquisition of Precision and ESG, the sale of marketable securities, and a decrease in capital expenditures primarily in our Wireless Infrastructure and Transportation Infrastructure segments. Net cash flow provided by financing activities was $6.154 million for the nine month period ended May 31, 2007 compared to $3.125 million for the nine month period ended May 31, 2006.The increase was primarily the result of additional borrowing used to finance the acquisitions of Precision and ESG. CONTRACTUAL OBLIGATIONS AND COMMERCIAL COMMITMENTS The following table summarizes our contractual obligations as of May 31, 2007: Payments Due By Contractual obligation Total Less than 1 year 1-2 years 3-5 years More than 5 years (Dollars in thousands) Long-term debt and capital lease obligations $ 38,023 $ 4,965 $ 20,375 $ 12,683 $ - Variable interest entity debt 7,388 2,703 4,271 414 - Operating lease (1) 6,418 2,719 2,075 133 1,491 9 1 Total $ 51,829 $ 10,387 $ 26,721 $ 13,230 $ 1,491 (1) Operating leases represent the total future minimum lease payments, and are primarily comprised of lease obligations between the Company and the VIE.This operating lease expense is eliminated in the Company’s consolidated statement of operations. OFF BALANCE SHEET ARRANGEMENTS As is common in the industries we operate in, we have entered into certain off-balance sheet arrangements in the ordinary course of business that result in risks not directly reflected in our balance sheets. Our significant off-balance sheet transactions include transactions with related parties, liabilities associated with guarantees, letter of credit obligations and surety guarantees. Transactions with Related Parties We have entered into various acquisition agreements over the past three years which contain option agreements or rights between the sellers of the acquired entities and our majority shareholder, Mr. Carter Fortune, related to the Company’s stock provided as consideration under the acquisitions.The option agreements provide for put/ call options on the Company’s common stock held by the sellers of the acquired companies.As more fully described in Note 11 of the accompanying consolidated financial statements, Harlan Schafir, certain PSM employees and MGTS exercised their put sale rights to Carter Fortune and John Fisbeck during the three months ended May 31, 2007.Additionally, Carter Fortune exercised his call purchase rights and both he and John Fisbeck completed the purchase of shares of Company stock from Norman G. Wolcott, Jr. and The Wolcott Trusts on March 3, 2007. 38 Index We lease a total of six facilities froma VIE as described earlier in this filing. The VIE’s primary purpose is to own and lease these properties to the Company. The VIEdoes not have any other significant assets.Effective, September 1, 2006, the Company elected to consolidate the VIEthrough its evaluation of Financial Interpretation No. 46R, Consolidation of Variable Interest Entities ("FIN 46R"). Guarantees A significant portion of our debt and surety bonds are personally guaranteed by the Company’s Chairman of the Board and Chief Executive Officer.Future changes to these guarantees may affect financing capacity of the Company. Restricted Cash Certain states and vendors require us to post letters of credit to ensure payment of taxes or payments to our vendors under health insurance and workers compensation contracts and to guarantee performance under our contracts. Such letters of credit are generally issued by a bank or similar financial institution. The letter of credit commits the issuer to pay specified amounts to the holder of the letter of credit if the holder demonstrates that we have failed to perform specified actions. If this situation were to occur, we would be required to reimburse the issuer of the letter of credit. Depending on the circumstances of such a reimbursement, we may also have to record a charge to earnings for the reimbursement. We do not believe that it is likely that any claims will be made under a letter of credit in the foreseeable future.As of May 31, 2007, we had approximately $4.6 million in restricted cash primarily to secure obligations under our PEO contracts in the Business Solutions segment. Payment and Performance Bonds Within our Wireless Infrastructure and Transportation Infrastructure segments, certain customers, particularly in connection with new construction, require us to post payment or performance bonds issued by a financial institution known as a surety. These bonds provide a guarantee to the customer that we will perform under the terms of a contract and that we will pay subcontractors and vendors. If we fail to perform under a contract or fail to pay subcontractors and vendors, the customer may demand that the surety make payments or provide services under the bond. We must reimburse the surety for any expenses or outlays it incurs. Under our continuing indemnity and security agreement with the surety, we have posted letters of credit in the amount of $5.0million in favor of the surety and, with the consent of our lender under our credit facility; we have granted security interests in certain of our assets to collateralize our obligations to the surety. To date, we have not been required to make any reimbursements to the surety for bond-related costs. We believe that it is unlikely that we will have to fund claims under our surety arrangements in the foreseeable future. As of May 31, 2007, an aggregate of approximately $47.0 million in original face amount of bonds issued by the surety were outstanding. Item 3.Quantitative and Qualitative Disclosures about Market Risk The Company is exposed to certain market risks arising from adverse changes in interest rates, primarily due to the potential effect of such changes on its variable rate line of credit and convertible term note as described in Note 8 to the consolidated financial statements.Approximately 99% of the Company’s debt as of May 31, 2007 bears interest at variable rates. Based on amounts outstanding at May 31, 2007, if the interest rate on the Company’s variable debt were to increase by 1.0%, annual interest expense would increase by approximately $0.4 million. Cash and cash equivalents as of May 31, 2007 was $9.085million and is primarily in subsidiary operating accounts. A hypothetical 10% adverse change in the average interest rate on the Company’s investments would not have had a material effect on net income for the three or nine month periods ended May 31, 2007. We do not currently utilize any derivative financial instruments to hedge interest rate risks. We are exposed to foreign currency risks due to both transactions and translations between functional and reporting currencies in our European, Singapore, and Chinese foreign subsidiaries. A hypothetical 10% adverse change in the foreign currency translation would not have had a material effect on net income for the three or nine month periods ended May 31, 2007. We do not currently utilize any derivative financial instruments to hedge foreign currency risks. 39 Index Item 4.Controls and Procedures The Company maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the reports it files pursuant to the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in the SEC's rules and forms and that such information is accumulated and communicated to the Company's management, including its Chief Executive Officer andacting Principal Financial Officer, as appropriate, to allow timely decisions regarding required disclosures. The Company's management, including the Chief Executive Officer andacting PrincipalFinancial Officer, does not expect that disclosure controls and procedures or internal controls can prevent all error and all fraud.The Company's management also recognizes that, because the design of any system of controls is based in part upon certain assumptions about the likelihood of future events and also is subject to other inherent limitations, any controls and procedures, no matter how well designed and operated, can provide only reasonable, and not absolute, assurance of achieving the desired objectives. Under the supervision and with the participation of the Company’s management, including the Company’s Chief Executive Officer and acting Principal Financial Officer, the Company has evaluated the effectiveness of the Company’s disclosure controls and procedures as of May 31, 2007. Based on this evaluation, the Chief Executive Officer and acting Principal Financial Officer have concluded that, for the reasons more fully set forth below, the Company’s disclosure controls and procedures were not effective on May 31, 2007 in providing reasonable assurance that information required to be disclosed in the reports we file pursuant to the Securities Exchange Act of 1934 was recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms. More specifically, the Company’s management has concluded that (i) additional accounting personnel were needed both at the parent company level and at certain subsidiaries at May 31, 2007 to ensure that certain disclosure controls and procedures were operating effectively; (ii) greater segregation of duties was needed in the accounting functions; and (iii) certain procedures should be documented to ensure that personnel turnover does not result in a failure of those procedures. The Company will continue to evaluate the need for additional staff at the parent and subsidiary levels, but given the size and location of the Company’s subsidiaries the Company believes it will continue to face challenges in attracting and retaining qualified personnel. Additionally, the Company is also in the process of evaluating ways in which the impact of personnel turnover on the implementation of disclosure controls and procedures can be reduced. Management continues to evaluate the effectiveness of this segregation and the need for additional enhancements, including, but not limited to, the addition of accounting personnel. PART IIOTHER INFORMATION. Item 1. Legal Proceedings. The Company is not involved in any legal proceedings or claims that management believes will have a material adverse effect on the Company's business or financial condition. Item 1A. Risk Factors There have been no material changes with regard to the risk factors previously disclosed in our most recent Annual Report on Form 10-K. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. None Item 3. Defaults Upon Senior Securities. None Item 4. Submission of Matters to a Vote of Security Holders. None 40 Index Item 5. Other Information. None Item 6. Exhibits The following exhibits are included herein: 31.1 Rule 15d-14(a) Certification of CEO 31.2 Rule 15d-14(a) Certification of CFO 32.1 Section 1350 Certification of CEO 32.2 Section 1350 Certification of CFO SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Fortune Industries, Inc. (Registrant) Date:July 16, 2007 By: /s/ John F. Fisbeck John F. Fisbeck, Chief Executive Officer Date:July 16, 2007 By: /s/ John F. Fisbeck John F. Fisbeck, Principal Financial Officer (acting) 41
